 

 

Tax Parcel Number:

Prepared by and Return to:

Stroock & Stroock & Lavan LLP

3100 Wachovia Financial Center
200 South Biscayne Boulevard
Miami, Florida 33131-2385
Attn: Albert J. Delgado, Esq.

 

 

 

SEA BREEZE LIMITED PARTNERSHIP, as mortgagor

(Borrower)

To

LEHMAN BROTHERS BANK, FSB, as mortgagee

(Lender)

___________________________________

MORTGAGE
AND SECURITY AGREEMENT

___________________________________

Dated:

January 5, 2007

Location:

Rehoboth Beach, Delaware

County:

Sussex

 

 

UPON RECORDATION RETURN TO:

Stroock & Stroock & Lavan LLP

3100 Wachovia Financial Center

200 South Biscayne Boulevard

Miami, Florida 33131-5323

Attention:

Albert J. Delgado

__________________________________________________________________________________________

 



THIS MORTGAGE AND SECURITY AGREEMENT (this “Security Instrument”) is made as of
the 5th day of January, 2007, by SEA BREEZE LIMITED PARTNERSHIP, a Delaware
limited partnership, having its principal place of business at 27777 Franklin
Road, Suite 200, Southfield, Michigan 48034, as mortgagor (“Borrower”) to LEHMAN
BROTHERS BANK, FSB, a federal stock savings bank, having an address at 1000 West
Street, Suite 200, Wilmington, Delaware 19801, as mortgagee (“Lender”).

RECITALS:

Borrower by its promissory note of even date herewith given to Lender is
indebted to Lender in the principal sum of TWENTY MILLION AND 00/100 DOLLARS
($20,000,000.00) in lawful money of the United States of America (the note
together with all extensions, renewals, modifications, substitutions and
amendments thereof shall collectively be referred to as the “Note”), with
interest from the date thereof at the rates set forth in the Note, principal and
interest to be payable in accordance with the terms and conditions provided in
the Note. The Maturity Date of the Note is January 11, 2017.

Borrower desires to secure the payment and performance of the Obligations (as
defined in Section 2.1 hereof).

1 - GRANTS OF SECURITY

1.1 PROPERTY MORTGAGED. Borrower does hereby irrevocably mortgage, grant,
bargain, sell, pledge, assign, warrant, transfer and convey to Lender, and grant
a security interest to Lender in, the following property, rights, interests and
estates to the extent the same are now owned, or hereafter acquired by Borrower
(collectively, the “Property”): (a) the real property described in Exhibit A
attached hereto and made a part hereof (the “Land”); (b) all additional lands,
estates and development rights hereafter acquired by Borrower for use in
connection with the Land and the development of the Land and all additional
lands and estates therein which may, from time to time, by supplemental mortgage
or otherwise be expressly made subject to the lien of this Security Instrument;
(c) the buildings, structures, fixtures, additions, enlargements, extensions,
modifications, repairs, replacements and improvements now or hereafter erected
or located on the Land, but excluding the manufactured homes located thereon
(the “Improvements”); (d) all easements, rights-of-way or use, rights, strips
and gores of land, streets, ways, alleys, passages, sewer rights, water, water
courses, water rights and powers, air rights and development rights, and all
estates, rights, titles, interests, privileges, liberties, servitudes,
tenements, hereditaments and appurtenances of any nature whatsoever, in any way
now or hereafter belonging, relating or pertaining to the Land and the
Improvements and the reversion and reversions, remainder and remainders, and all
land lying in the bed of any street, road or avenue, opened or proposed, in
front of or adjoining the Land, to the center line thereof and all the estates,
rights, titles, interests, dower and rights of dower, curtesy and rights of
curtesy, property, possession, claim and demand whatsoever, both at law and in
equity, of Borrower of, in and to the Land and the Improvements and every part
and parcel thereof, with the appurtenances thereto; (e) all furnishings,
machinery, equipment, fixtures (including, but not limited to, all heating, air
conditioning, plumbing, lighting, communications and elevator fixtures) and
other property of every kind and nature whatsoever owned by Borrower, or in
which Borrower has or shall have an interest, now or hereafter located upon the
Land and the Improvements, or appurtenant thereto, and usable in connection with
the present or future operation and occupancy of the Land and the Improvements
and all building equipment, materials and supplies of any nature whatsoever
owned by Borrower, or in which Borrower has or shall have an interest, now or
hereafter located upon the Land and the Improvements, or appurtenant thereto, or
usable in connection with the present or future operation and occupancy of the
Land and the Improvements (collectively, the “Personal Property”), and the
right, title and interest of Borrower in and to any of the Personal Property
which may be subject to any security interests, as defined in the Uniform
Commercial Code, as adopted and enacted by the state or states where any of the
Property is located (the “Uniform Commercial Code”), superior in lien to the
lien of this Security Instrument and all proceeds and products of the above; (f)
all leases and other agreements affecting the use, enjoyment or occupancy of the
Land and the Improvements heretofore or hereafter entered into, whether before
or after the filing by or against Borrower of any petition for relief under 11
U.S.C. § 101 et seq., as the same may be amended from time to time (the
“Bankruptcy Code”) (the “Leases”) and all right, title and interest of Borrower,
its successors and assigns therein and thereunder, including, without
limitation, cash or securities deposited thereunder to secure the performance by
the lessees of their obligations thereunder and all rents, additional rents,
revenues (including, but not limited to, any payments made by tenants under the
Leases in connection with the



termination of any Lease), issues and profits (including all oil and gas or
other mineral royalties and bonuses) from the Land and the Improvements whether
paid or accruing before or after the filing by or against Borrower of any
petition for relief under the Bankruptcy Code (the “Rents”) and all proceeds
from the sale or other disposition of the Leases and the right to receive and
apply the Rents to the payment of the Debt (as hereinafter defined); (g) any and
all lease guaranties, letters of credit and any other credit support
(collectively, the “Lease Guaranties”) given by any guarantor in connection with
any of the Leases (individually, a “Lease Guarantor” and collectively, the
“Lease Guarantors”); (h) all rights, powers, privileges, options and other
benefits of Borrower as lessor under the Leases and beneficiary under all Lease
Guaranties; (i) all awards or payments, including interest thereon, which may
heretofore and hereafter be made with respect to the Property, whether from the
exercise of the right of eminent domain (including but not limited to any
transfer made in lieu of or in anticipation of the exercise of the right), or
for a change of grade, or for any other injury to or decrease in the value of
the Property; (j) all proceeds of and any unearned premiums on any insurance
policies covering the Property, including, without limitation, the right to
receive and apply the proceeds of any insurance, judgments, or settlements made
in lieu thereof, for damage to the Property; (k) all refunds, rebates or credits
in connection with a reduction in real estate taxes and assessments charged
against the Property as a result of tax certiorari or any applications or
proceedings for reduction; (l) all proceeds of the conversion, voluntary or
involuntary, of any of the foregoing including, without limitation, proceeds of
insurance and condemnation awards, into cash or liquidation claims; (m) the
right, in the name and on behalf of Borrower, to appear in and defend any action
or proceeding brought with respect to the Property and to commence any action or
proceeding to protect the interest of Lender in the Property; (n) to the extent
assignment thereof is legally permissible, all agreements, contracts,
certificates, instruments, franchises, permits, licenses, plans, specifications
and other documents, now or hereafter entered into, and all rights therein and
thereto, respecting or pertaining to the use, occupation, construction,
management or operation of the Land and any part thereof and any Improvements or
respecting any business or activity conducted on the Land and any part thereof
and all right, title and interest of Borrower therein and thereunder, including,
without limitation, the right, upon the happening of any default hereunder, to
receive and collect any sums payable to Borrower thereunder; (o) all tradenames,
trademarks, servicemarks, logos, copyrights, goodwill, books and records and all
other general intangibles relating to or used in connection with the operation
of the Property; and (p) any and all other rights of Borrower in and to the
items set forth in Subsections (a) through (o) above.

1.2 ASSIGNMENT OF RENTS. Borrower hereby absolutely and unconditionally assigns
to Lender Borrower’s right, title and interest in and to all current and future
Leases and Rents; it being intended by Borrower that this assignment constitutes
a present, absolute assignment and not an assignment for additional security
only. Nevertheless, subject to the terms of this Section 1.2 and Section 3.6,
Lender grants to Borrower a revocable license to collect and receive the Rents,
which license shall be automatically revoked upon the occurrence of an Event of
Default (as hereinafter defined). Borrower shall hold the Rents, or a portion
thereof sufficient to discharge all current sums due on the Debt, for use in the
payment of such sums. This Security Instrument is intended to assign Rents and
Leases pursuant to Del. C. § 2121.

1.3 SECURITY AGREEMENT. This Security Instrument is both a real property
mortgage and a “security agreement” within the meaning of the Uniform Commercial
Code. The Property includes both real and personal property and all other rights
and interests, whether tangible or intangible in nature, of Borrower in the
Property. By executing and delivering this Security Instrument, Borrower hereby
grants to Lender, as security for the Obligations, a security interest in the
Property to the full extent that the Property may be subject to the Uniform
Commercial Code.

1.4 PLEDGE OF MONIES HELD. Borrower hereby pledges to Lender any and all monies
now or hereafter held by Lender, including, without limitation, any sums
deposited in the Escrow Fund (as defined in Section 3.4), the Deferred
Maintenance Deposit (as defined on Exhibit B attached hereto and made a part
hereof), the Reserve (as defined on Exhibit B), Net Proceeds (as defined in
Section 4.3(b)), and condemnation awards or payments described in Section 3.5
(collectively, “Deposits”), as additional security for the Obligations until
expended or applied as provided in this Security Instrument.

CONDITIONS TO GRANT

TO HAVE AND TO HOLD the above granted and described Property unto and to the use
and benefit of Lender, and the successors and assigns of Lender, forever;



PROVIDED, HOWEVER, these presents are upon the express condition that, if
Borrower shall well and truly pay to Lender the Debt at the time and in the
manner provided in the Note and this Security Instrument, shall well and truly
perform the Other Obligations (as defined in Section 2.1 hereof) as set forth in
this Security Instrument and shall well and truly abide by and comply, in all
material respects, with each and every covenant and condition set forth herein
and in the Note, these presents and the estate hereby granted shall cease,
terminate and be void.

2 - DEBT AND OBLIGATIONS SECURED

2.1 DEBT AND OBLIGATIONS SECURED. This Security Instrument and the grants,
assignments and transfers made in Article 1 are given for the purpose of
securing the payment of the Debt and the performance of the Other Obligations,
in such order of priority as Lender may determine in its sole discretion. For
purposes hereof, the term “Debt” shall mean the aggregate of the indebtedness
evidenced by the Note in lawful money of the United States of America, interest,
default interest, late charges, prepayment premiums and other sums, as provided
in the Note, this Security Instrument or the other Loan Documents (defined
below), all other moneys agreed or provided to be paid by Borrower in the Note,
this Security Instrument or the other Loan Documents and all sums advanced
pursuant to this Security Instrument to protect and preserve the Property and
the lien and the security interest created hereby. For purposes hereof, the term
“Other Obligations” shall mean the obligations of Borrower (other than the
obligation to repay the Debt) contained in this Security Instrument, the Note
and the other Loan Documents (as hereinafter defined). For purposes hereof, the
term “Loan Documents” shall mean the Note, this Security Instrument and any
other documents or instruments which now or shall hereafter wholly or partially
secure or guarantee payment of the Note or which have otherwise been executed or
are hereafter executed by Borrower and/or any other person or entity in
connection with the loan (the “Loan”) evidenced by the Note and any renewal,
extension, amendment, modification, consolidation, change of, or substitution or
replacement for, all or any part thereof. Borrower’s obligations for the payment
of the Debt and the performance of the Other Obligations shall be referred to
collectively below as the “Obligations.” All the covenants, conditions and
agreements contained in the Note and the other Loan Documents are hereby made a
part of this Security Instrument to the same extent and with the same force as
if fully set forth herein. Anything to the contrary herein or in any other Loan
Document notwithstanding, the obligations of any person (hereinafter, a
“Guarantor” or “Indemnitor”) under any separate guaranty or indemnity accepted
by Lender, including but not limited to any guaranty of recourse obligations
given to Lender as of even date herewith, shall not be secured by this Security
Instrument, any separate assignment of leases or assignment of rents, or any
other lien encumbering the Property; provided however that the obligations of
Borrower under the Environmental Indemnity Agreement (as hereinafter defined)
and under any separate indemnity of Borrower shall be so secured, subject to the
rights of Lender to proceed on an unsecured basis thereunder pursuant to
applicable law.

3 - BORROWER COVENANTS

Borrower covenants and agrees that:

3.1 PAYMENT OF DEBT. Borrower will pay the Debt at the time and in the manner
provided in the Note, this Security Instrument and the other Loan Documents.

3.2 INSURANCE.

(a)    Borrower shall obtain and maintain, or cause to be maintained, insurance
for Borrower and the Property providing at least the coverages set forth herein:

(i)           property insurance (written on the Special cause of Loss form or
its equivalent) on the Improvements and the Personal Property, in each case (A)
in an amount equal to 100% of the actual replacement value (exclusive of costs
of excavations, foundations, underground utilities and footings) with a waiver
of depreciation; (B) containing either an agreed amount endorsement or a waiver
of all co-insurance provisions; and (C) providing for a deductible of not
greater than $50,000. If any portion of the Improvements is currently or at any
time in the future located in a federally designated “special flood hazard
area”, Borrower shall obtain flood hazard insurance in such an amount as Lender
shall require, but in no event less than the maximum amount of such insurance
available under the National Flood



Insurance Act of 1968, the Flood Disaster Protection Act of 1973 or the National
Flood Insurance Reform Act of 1994, as each may be amended. In addition, in the
event the Property is located in the State of California or in a “seismic zone”
3 or 4 (as defined in the Uniform Building Code published by the International
Conference of Building Officials), Borrower shall obtain earthquake insurance in
amounts and in form and substance satisfactory to Lender;

(ii)          commercial general liability insurance against claims for personal
injury, bodily injury, death or property damage occurring upon, in or about the
Property, such insurance (A) to be on the “occurrence” form with a combined
single limit (including “umbrella” coverage in place) of not less than
(1) $3,000,000 and a general aggregate limit of not less than $4,000,000; or
(2) if any of the Improvements contain elevators, a combined single limit of not
less than $5,000,000 and a general aggregate limit of $6,000,000 and (B) to
cover at least the following hazards: (1) premises and operations; (2) products
and completed operations on an “if any” basis; (3) independent contractors; and
(4) blanket contractual liability for all written and oral contracts, to the
extent the same is available;

(iii)         loss of rents insurance (A) with loss payable to Lender; (B)
covering all risks required to be covered by the insurance provided for in
Subsection 3.2(a)(i); and (C) on an agreed value actual loss sustained basis in
an amount equal to 100% of the projected gross income from the Property for a
period of twelve (12) months. The amount of such business income insurance shall
be determined prior to the date hereof and at least once each year thereafter
based on Borrower’s reasonable estimate of the gross income from the Property
for the succeeding twelve (12) month period. From and after the occurrence of an
Event of Default, all insurance proceeds payable to Lender pursuant to this
Subsection shall be held by Lender and shall be applied to the obligations
secured hereunder from time to time due and payable hereunder and under the
Note; provided, however, that nothing herein contained shall be deemed to
relieve Borrower of its obligations to pay the obligations secured hereunder on
the respective dates of payment provided for in the Note except to the extent
such amounts are actually paid out of the proceeds of such loss of rents
insurance;

(iv)         at all times during which structural construction, material repairs
or alterations are being made with respect to the Improvements, owner’s
contingent or protective liability insurance covering claims not covered by or
under the terms or provisions of the above mentioned commercial general
liability insurance policy;

(v)          if Borrower has employees, workers’ compensation, subject to the
statutory limits of the state in which the Property is located, and employer’s
liability insurance with a limit of at least $1,000,000 per accident and per
disease per employee, and $1,000,000 aggregate coverage for disease in respect
of any work or operations on or about the Property, or in connection with the
Property or its operation;

(vi)         if the Property contains HVAC or other equipment not covered by the
comprehensive all risk insurance, comprehensive boiler and machinery insurance,
in amounts as shall be reasonably required by Lender;

(vii)        if Borrower owns or operates motor vehicles, motor vehicle
liability coverage for all owned and non-owned vehicles, including rented and
leased vehicles containing minimum limits reasonably acceptable to Lender; and

(viii)       such other insurance and in such amounts as Lender from time to
time may reasonably request against such other insurable hazards which at the
time are commonly insured against for property similar to the Property located
in or around the region in which the Property is located (excluding coverage
against acts of terrorism), provided that the same is commercially available at
commercially reasonable rates.

(b)           All insurance provided for in Subsection 3.2(a) hereof shall be
obtained under valid and enforceable policies (the “Policies” or in the
singular, the “Policy”) issued by one or more Qualified Insurers (as hereinafter
defined), provided that if insurance from a Qualified Insurer is not
commercially available, Borrower



shall be permitted to obtain such insurance from an “insurer of last resort”
approved, authorized or licensed to provide insurance in the state in which the
Property is located. Such insurance shall be written on customary forms for the
coverages required hereby and, except as otherwise expressly required by the
provisions of this Section 3.2, may provide for commercially reasonable policy
limits and sub-limits and normal and customary exclusions, exceptions and
deductibles. Whether or not covered by the express terms of any Policy, Borrower
shall not decline, elect not to accept, allow to lapse or fail to pay the
required premium for any insurance coverage required to be extended or offered
by any insurer by applicable law, rule or regulation without Lender's prior
written consent. For purposes hereof, a “Qualified Insurer” shall mean an
insurance company approved, authorized or licensed to provide insurance in the
state in which the Property is located and have a rating of “A” or better for
claims paying ability assigned by Moody’s Investors Service, Inc. and Standard &
Poor’s Rating Group or a general policy rating of “A-” or better and a financial
class of VIII or better assigned by A.M. Best Company, Inc.

(c)           Borrower shall not obtain (i) any umbrella or blanket liability or
casualty Policy unless, in each case, Lender’s interest is included therein as
provided in this Security Instrument and such Policy is issued by a Qualified
Insurer, or (ii) separate insurance concurrent in form or contributing in the
event of loss with that required in Subsection 3.2(a) to be furnished by, or
which may be reasonably required to be furnished by, Borrower. In the event
Borrower obtains separate insurance or an umbrella or a blanket Policy, Borrower
shall notify Lender of the same and shall cause certified copies of each Policy
to be delivered as required in Subsection 3.2(e). Any blanket insurance Policy
shall specifically allocate to the Property the amount of coverage from time to
time required hereunder or shall otherwise provide the same protection as would
a separate Policy insuring only the Property in compliance with the provisions
of Subsection 3.2(a).

(d)           All Policies of insurance provided for or contemplated by
Subsection 3.2(a), except for the Policy referenced in Subsection 3.2(a)(v),
shall name Lender and Borrower as the insured or additional insured, as their
respective interests may appear, and in the case of property damage, boiler and
machinery, flood and earthquake insurance, shall contain a “mortgagee clause” in
form acceptable to Lender providing, among other things, that Lender shall
receive at least thirty (30) days prior written notification of any termination,
cancellation or reduction of insurance and that the loss thereunder shall be
payable to Lender.

(e)           If not previously delivered to Lender, Borrower shall deliver to
Lender no later than thirty (30) days after the date hereof certified copies of
the existing Policies providing the insurance coverage required under Section
3.2(a) marked “premium paid” or accompanied by evidence satisfactory to Lender
of payment of the premiums due thereunder (the “Insurance Premiums”) monthly,
quarterly or annually, as the case may be, in accordance with the requirements
for payment contained in the Policies. In addition, prior to the expiration
dates of the Policies which Borrower is now or hereafter required to maintain
hereunder, Borrower shall deliver to Lender certificates of insurance on Accord
Forms 25 and 27 (or such forms as may be required by the Rating Agencies) for
the new or renewal Policies (accompanied by evidence reasonably satisfactory to
Lender of payment of the monthly, quarterly or annual Insurance Premiums that
shall have become due thereunder), setting forth, among other things, the
amounts of insurance maintained, the risks covered by such insurance and the
insurance company or companies which carry such insurance. Borrower shall
deliver certified copies of the new or renewal Policies (including any blanket
or umbrella Policy) Borrower is required to maintain under this Section 3.2
within the later of (1) thirty (30) days of Lender’s request and (2) upon such
certified copies of the new or renewal Policies being available for delivery by
the applicable insurer(s). In addition, if requested by Lender, Borrower shall
furnish verification of the adequacy of such insurance by an independent
insurance broker or appraiser acceptable to Lender. Under no circumstances shall
Borrower be permitted to finance the payment of any portion of the Insurance
Premiums.

(f)           If at any time Lender is not in receipt of written evidence that
all insurance required hereunder is in full force and effect, Lender shall have
the right, without notice to Borrower to take such action as Lender deems
necessary to protect its interest in the Property, including, without
limitation, the obtaining of such insurance coverage as Lender in its sole
discretion deems appropriate, and all expenses incurred by Lender in connection
with such action or in obtaining such insurance and keeping it in effect shall
be paid by Borrower to Lender upon demand and until paid shall be secured by
this Security Instrument and shall bear interest in accordance with Section 10.3
hereof.



(g)           If the Property shall be damaged or destroyed, in whole or in
part, by fire or other casualty, Borrower shall give prompt notice of such
damage to Lender, if the cost of repairing such damage is in excess of $100,000,
and shall promptly commence and diligently prosecute the completion of the
repair and restoration of the Property as nearly as possible to the condition
the Property was in immediately prior to such fire or other casualty, with such
alterations as may be approved by Lender (the “Restoration”) and otherwise in
accordance with Section 4.3 of this Security Instrument, except in instances
where Lender has failed or elected not to disburse Net Proceeds to Borrower
under such Section 4.3 (provided that such exception shall not apply if the
failure to disburse is attributable to Borrower’s failure to comply with the
conditions set forth in Clauses (A), (D) or (I) of Subsection 4.3(b)(i) or in
Subsection 4.3(b)(ii) or any other conditions set forth in Section 4.3 which
Borrower has the practical ability to satisfy). Lender may, but shall not be
obligated to make proof of loss if not made promptly by Borrower.

(h)           In the event of foreclosure of this Security Instrument, or other
transfer of title to the Property in extinguishment in whole or in part of the
Debt, all right, title and interest of Borrower in and to such policies then in
force concerning the Property and all proceeds payable thereunder shall
thereupon vest in the purchaser at such foreclosure or Lender or other
transferee in the event of such other transfer of title.

3.3 PAYMENT OF TAXES, ETC. Borrower shall pay all taxes, assessments, water
rates, sewer rents, governmental impositions, and other charges, now or
hereafter levied or assessed or imposed against the Property or any part thereof
(the “Taxes”), all ground rents, maintenance charges and similar charges, now or
hereafter levied or assessed or imposed against the Property or any part thereof
(the “Other Charges”), and all charges for utility services provided to the
Property prior to the time the same become delinquent. Borrower will deliver to
Lender, promptly upon Lender’s request, evidence satisfactory to Lender that the
Taxes, Other Charges and utility service charges have been so paid or are not
then delinquent. Borrower shall not suffer and shall promptly cause to be paid
and discharged any lien or charge whatsoever which may be or become a lien or
charge against the Property. Except to the extent sums sufficient to pay all
Taxes and Other Charges have been deposited with Lender in accordance with the
terms of this Security Instrument, Borrower shall furnish to Lender paid
receipts for the payment of the Taxes and Other Charges prior to the date the
same shall become delinquent.

3.4 RESERVES. (a)Borrower shall pay to Lender on each date that a regularly
scheduled payment of interest is due under the Note one-twelfth of an amount
which would be sufficient to pay the Taxes payable, or estimated by Lender to be
payable, during the next ensuing twelve (12) months (the amounts above shall be
called the “Escrow Fund”). Borrower agrees to notify Lender immediately of any
changes to the amounts, schedules and instructions for payment of any Taxes of
which it has obtained knowledge and authorizes Lender or its agent to obtain the
bills for Taxes and Other Charges directly from the appropriate taxing
authority. The Escrow Fund and the payments of interest payable pursuant to the
Note shall be added together and shall be paid as an aggregate sum by Borrower
to Lender. Lender will apply the Escrow Fund to payments of Taxes required to be
made by Borrower pursuant to Section 3.2 hereof. If the amount of the Escrow
Fund shall exceed the amounts due for Taxes pursuant to Section 3.2 hereof,
Lender shall, in its discretion, return any excess to Borrower or credit such
excess against future payments to be made to the Escrow Fund. In allocating such
excess, Lender may deal with the person shown on the records of Lender to be the
owner of the Property. If the Escrow Fund is not sufficient to pay the items set
forth in (a) and (b) above, Borrower shall promptly pay to Lender, upon demand,
an amount which Lender shall estimate as sufficient to make up the deficiency.
The Escrow Fund shall not constitute a trust fund and may be commingled with
other monies held by Lender. No earnings or interest on the Escrow Fund shall be
payable to Borrower.

(b)           Borrower shall comply with the Replacement and Leasing Reserve
Requirements set forth on Exhibit “B” attached hereto and made a part hereof.

(c)           Borrower shall have the right to deliver a Letter of Credit in
lieu of making payments to the Escrow Fund for the purposes of paying the Taxes
subject to the terms and conditions set forth on Exhibit “C” hereto.  If
Borrower delivers a Letter of Credit, Lender shall have no obligation to apply
the Escrow Fund or any proceeds of the Letter of Credit to the payment of the
Taxes.

 

3.5 CONDEMNATION. Borrower shall promptly give Lender notice of the actual or
threatened commencement of any condemnation or eminent domain proceeding and
shall deliver to Lender copies of any and



all papers served in connection with such proceedings. Lender may participate in
any such proceedings, and Borrower shall from time to time deliver to Lender all
instruments requested by it to permit such participation. Borrower shall, at its
expense, diligently prosecute any such proceedings, and shall consult with
Lender, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceedings. Notwithstanding any taking by any public or
quasi-public authority through eminent domain or otherwise (including but not
limited to any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Security Instrument and
the Debt shall not be reduced until any award or payment therefor shall have
been actually received and applied by Lender, after the deduction of expenses of
collection, to the reduction or discharge of the Debt. Lender shall not be
limited to the interest paid on the award by the condemning authority but shall
be entitled to receive out of the award interest at the rate or rates provided
herein or in the Note. If the Property or any portion thereof is taken by a
condemning authority, Borrower shall promptly commence and diligently prosecute
the Restoration of the Property and otherwise comply with the provisions of
Section 4.3 of this Security Instrument, except in instances where Lender has
failed or elected not to disburse Net Proceeds to Borrower under such Section
4.3 (provided that such exception shall not apply if the failure to disburse is
attributable to Borrower’s failure to comply with the conditions set forth in
Clauses (A), (D) or (I) of Subsection 4.3(b)(i) or in Subsection 4.3(b)(ii) or
any other conditions set forth in Section 4.3 which Borrower has the practical
ability to satisfy). If the Property is sold, through foreclosure or otherwise,
prior to the receipt by Lender of the award or payment, Lender shall have the
right, whether or not a deficiency judgment on the Note shall have been sought,
recovered or denied, to receive the award or payment, or a portion thereof
sufficient to pay the Debt.

3.6 LEASES AND RENTS.

(a)           Except as otherwise consented to by Lender, all Leases shall be
written on a standard form of lease for the Property which shall have been
submitted to Lender in connection with the origination of the Loan or otherwise
approved by Lender. Upon request, Borrower shall furnish Lender with executed
copies of all Leases. Except as required by changes in law or agreements with
any association formed by the homeowners association for the Property
established for the benefit of the pad site lessees and owners or lessees of
manufactured homes to be placed thereon, provided that in no event shall any
such agreements have a Material Adverse Effect (as hereinafter defined), no
material changes may be made to the Lender-approved standard lease without the
prior written consent of Lender, which approval shall not be unreasonably
withheld or delayed. In addition, all renewals of Leases and all proposed leases
shall be on arms length terms, shall provide for market rents then prevailing in
the market area of the Property or as reasonably determined by Borrower in a
manner consistent with prudent business practices of owners of similar
properties and shall provide for free rent only if the same is consistent with
prevailing market conditions; provided, however, (x) Borrower shall be permitted
to offer leasing incentive consistent with its ordinary business and marketing
practices and those of its affiliates, and (y) Borrower shall be permitted to
allow month-to-month tenancies without obtaining written Lease renewals
following the expiration of a Lease with an initial term of not less than six
(6) months. Subject to the restrictions contained in this Section 3.6(a),
Borrower shall be permitted to lease sites at the Property to Sun Home Services,
Inc. ("SHS"), an affiliate of Borrower, as well as other dealers of manufactured
homes, so that SHS and such other dealers may place manufactured homes on such
sites and enter into residential lease agreements pursuant to which tenants
shall lease such manufactured homes, and sublease such sites, from SHS or such
other dealers; provided, however, SHS and such other dealers shall be permitted
to terminate any of its leases with Borrower if the tenants of SHS or such other
dealers default under their leases with SHS or such other dealers. All proposed
commercial Leases and renewals of existing Leases for commercial space shall be
subject to the prior approval of Lender and its counsel, at Borrower’s expense.
All Leases shall provide that they are subordinate to this Security Instrument
and that the lessee agrees to attorn to Lender. For purposes hereof, the term
“Material Adverse Effect” shall mean a material adverse effect upon the current
use or operation of the Property as a mobile home park, the management of the
Property in a manner consistent with industry standards for similar properties,
the rent generated from the Property, or the ability of Lender to enforce the
terms of the Loan Documents.

(b)           Borrower (i) shall observe and perform all the obligations imposed
upon the lessor under the Leases and shall not do or permit to be done anything
to impair the value of the Leases as security for the Obligations; (ii) shall
enforce all of the terms, covenants and conditions contained in the Leases upon
the part of the lessee thereunder to be observed or performed, short of
termination thereof; provided however, a residential Lease may be terminated in
the event of a default by the tenant thereunder; (iii) shall not collect any of
the Rents



more than one (1) month in advance; (iv) shall not execute any other assignment
of the lessor’s interest in the Leases or the Rents; and (v) shall not consent
to any assignment of or subletting under the Leases without the prior written
consent of Lender, except in accordance with the terms of such Leases or
otherwise in the ordinary course of business.

(c)           Notwithstanding the provisions of Subsection 3.6(a) above,
renewals of existing commercial Leases and proposed leases for commercial space
covering less than ten percent (10%) of the total rentable space for the
Property and accounting for rental income which in the aggregate is less than
ten percent (10%) of the total rental income for the Property shall not be
subject to the prior approval of Lender provided that (i) the renewal Lease or
proposed lease shall have a lease term not to exceed ten (10) years including
options to renew, (ii) the renewal Lease or proposed lease shall provide for
rental rates and terms comparable to existing local market rates and terms, and
(iii) the renewal Lease or proposed lease shall be an arms-length transaction
with a bona fide, independent third party tenant. Borrower shall deliver to
Lender copies of all Leases which are entered into pursuant to the preceding
sentence together with Borrower’s certification that it has satisfied all of the
conditions of the preceding sentence within thirty (30) days after the execution
of the Lease.

3.7 MAINTENANCE OF PROPERTY. Borrower shall cause the Property to be maintained
in a good and safe condition and repair. The Improvements and the Personal
Property shall not be removed, demolished or materially altered (except for
normal replacement of the Personal Property and tenant improvements made in
connection with a Lease which has been entered into by Borrower in accordance
with the terms hereof and other capital improvements made in the ordinary course
of business of operating a mobile home park) without the consent of Lender.
Subject to the provisions of Subsection 3.2(g) and Section 3.5, Borrower shall
promptly cause the repair, replacement or rebuilding of any part of the Property
which may be destroyed by any casualty, or become damaged, worn or dilapidated
or which may be affected by any proceeding of the character referred to in
Section 3.5 hereof. Borrower shall not initiate, join in, acquiesce in, or
consent to any change in any private restrictive covenant, zoning law or other
public or private restriction, limiting or defining the uses which may be made
of the Property or any part thereof. If under applicable zoning provisions the
use of all or any portion of the Property is or shall become a nonconforming
use, Borrower will not cause or permit the nonconforming use to be discontinued
or abandoned without the express written consent of Lender which consent shall
not be unreasonably withheld or delayed.

3.8 WASTE. Borrower shall not commit or suffer any waste of the Property or make
any change in the use of the Property which will in any way materially increase
the risk of fire or other hazard arising out of the operation of the Property,
or take any action that might invalidate or give cause for cancellation of any
Policy, or do or permit to be done thereon anything that may in any way
materially impair the value of the Property or the security of this Security
Instrument.

3.9 COMPLIANCE WITH LAWS. Borrower shall (i) promptly comply in all material
respects with all existing and future federal, state and local laws, orders,
ordinances, governmental rules and regulations or court orders affecting the
Property, or the use thereof including, but not limited to, the Americans with
Disabilities Act (“ADA”) (collectively, the “Applicable Laws”), (ii) from time
to time, upon Lender’s request, provide Lender with evidence satisfactory to
Lender that the Property complies in all material respects with all Applicable
Laws or is exempt from compliance with Applicable Laws, (iii) give prompt notice
to Lender of the receipt by Borrower of any notice related to a violation of any
Applicable Laws and of the commencement of any proceedings or investigations
which relate to compliance with Applicable Laws, and (iv) take appropriate
measures to prevent and will not engage in or knowingly permit any illegal
activities at the Property.

3.10 BOOKS AND RECORDS. (a)Borrower shall keep adequate books and records of
account in accordance with methods of accounting reasonably acceptable to Lender
and furnish to Lender:

(i)           quarterly operating statements of the Property, prepared and
certified by Borrower in substantially the same form as the operating statements
delivered to Lender in connection with the closing of the Loan, detailing the
revenues received, the expenses incurred and the net operating income before and
after debt service (principal and interest) and major capital improvements for
that quarter and containing appropriate year to date information within sixty
(60) days after the end of each fiscal quarter;



(ii)          certified rent rolls for the last month of each fiscal quarter
signed and dated by Borrower, detailing the names of all tenants of the
Improvements, the portion of Improvements occupied by each tenant, the rent and
any other charges payable under each Lease and the term of each Lease, including
the expiration date, and any other information as is reasonably required by
Lender, within sixty (60) days after the end of each fiscal quarter;

(iii)         an annual operating statement of the Property detailing the total
revenues received, total expenses incurred, total cost of all capital
improvements, total debt service and total cash flow, to be prepared and
certified by Borrower in substantially the same form as the annual operating
statements delivered to Lender in connection with the closing of the Loan,
within ninety (90) days after the close of each fiscal year of Borrower and if
available, any operating statements prepared by an independent certified public
accountant within thirty (30) days of the date the same are made available to
Borrower, and

(iv)         an annual balance sheet and profit and loss statement of Borrower
in substantially the same form as the balance sheet and profit and loss
statement delivered to Lender in connection with the closing of the Loan, to be
prepared and certified by Borrower within ninety (90) days after the close of
each fiscal year of Borrower, and, if available, any financial statement
prepared by an independent certified public accountant with respect to Borrower
within thirty (30) days of the date the same are made available to any such
persons.

(b)           Upon Lender’s request, Borrower shall cause each Guarantor and
each Indemnitor to furnish to Lender no later than ninety (90) days after the
end of the fiscal year for the applicable Guarantor or Indemnitor a financial
statement for said fiscal year certified to Lender and prepared on a form
reasonably acceptable to Lender. Notwithstanding anything to the contrary
contained herein, Borrower shall not be required to furnish the financial
information described in clause (a)(iii) or (a)(iv) above or this clause (b) so
long as (A) Sun Communities Operating Limited Partnership, a Maryland
corporation (“SCOLP”) and Sun Communities, Inc., a Michigan corporation (the
“Sponsor”), directly or indirectly, own all of the ownership interests in
Borrower, (B) Sponsor remains as SCOLP’s general partner and a publicly traded
company and (C) the financial information required pursuant to clause (a)(iii),
(a)(iv) and this clause (b) is available in public reports filed by the Sponsor
in accordance with the requirements of applicable federal and State securities
laws.

(c)           Borrower, its affiliates, any Guarantor and any Indemnitor shall
furnish Lender with such other additional financial or management information as
may, from time to time, be reasonably required by Lender in form and substance
reasonably satisfactory to Lender. Lender may commission new or updated
appraisals, phase I and phase II environmental reports, property condition
surveys and (if the Property is located in an area with a high degree of seismic
activity) seismic risk assessments of the Property to be prepared by third
parties (each a “Third Party”) designated by Lender after the date hereof (each,
a “Third Party Report”). Borrower shall cooperate with each Third Party and
Lender in the preparation of the Third Party Reports and shall reimburse Lender
within ten (10) days of Lender’s demand for all costs incurred by Lender in
connection with any of such Third Party Reports commissioned after the
occurrence of an Event of Default and any environmental report commissioned as
the result of Lender’s determination that Hazardous Substances (as defined in
the Environmental Indemnity) may have been introduced to the Property and/or a
violation of Environmental Law may have occurred with respect to the Property.
Any such reports commissioned by Lender shall be made available to Guarantors
and may be relied upon by them to the extent permitted by the contractors
furnishing such Third Party Reports.

3.11 PAYMENT FOR LABOR AND MATERIALS. Borrower will promptly pay when due all
bills and costs for labor, materials, and specifically fabricated materials
incurred by Borrower in connection with the Property and never permit to be
created or exist in respect of Borrower's interest in the Property or any part
thereof any other or additional lien or security interest other than the liens
or security interests hereof, except for the Permitted Exceptions (defined
below).

3.12 MANAGEMENT.



(a)           Borrower represents and warrants to Lender that it self-manages
the Property, and that it has not contracted with any third party to manage the
operation, maintenance or leasing of the Property (“Management Services”).
Borrower shall have the right, on at least thirty (30) days prior written
notice, to delegate the Management Services to a third party manager (a
“Manager”), subject to the following: (i) in no event shall the aggregate fees
and other compensation payable to the Manager exceed five percent (5.0%) of the
gross income from the Property, (ii) the Manager shall be a Qualified Manager
(hereinafter defined), (iii) the Manager shall have entered into a management
agreement with Borrower (a “Management Agreement”) approved by Lender, which
approval shall not be unreasonably withheld or delayed, and (iv) Borrower and
the Manager shall have entered into an assignment of management agreement and
subordination of management fees approved by Lender, which approval shall not be
unreasonably withheld. If Borrower shall enter into any Management Agreement,
then (1) Borrower shall diligently perform and observe all of the terms,
covenants and conditions of the Management Agreement or any replacement thereof,
on the part of Borrower to be performed and observed to the end that all things
shall be done which are necessary to keep unimpaired the rights of Borrower
under the Management Agreement, (2) Borrower shall promptly notify Lender of the
giving of any notice by Manager to Borrower of any default by Borrower in the
performance or observance of any of the terms, covenants or conditions of the
Management Agreement on the part of Borrower to be performed and observed and
deliver to Lender a true copy of each such notice, (3) Borrower shall not
surrender the Management Agreement, consent to the assignment by the Manager of
its interest under the Management Agreement, or terminate or cancel the
Management Agreement, or modify, change, supplement, alter or amend the
Management Agreement to increase the management fee, reduce the Manager’s
material obligations in any material respect or in any other manner as may
result in a Material Adverse Effect, either orally or in writing without the
prior written consent of Lender, which consent shall not be unreasonably
withheld provided the Property shall at all times be managed by a Qualified
Manager. Borrower hereby assigns to Lender as further security for the payment
of the Debt and for the performance and observance of the terms, covenants and
conditions of this Security Instrument, all the rights, privileges and
prerogatives of Borrower to surrender any such Management Agreement, or to
terminate, cancel, modify, change, supplement, alter or amend any such
Management Agreement, and any such surrender of the Management Agreement, or
termination, cancellation, modification, change, supplement, alteration or
amendment of the Management Agreement, without the prior consent of Lender shall
be void and of no force and effect. If Borrower shall default in the performance
or observance of any material term, covenant or condition of the Management
Agreement on the part of Borrower to be performed or observed, then, without
limiting the generality of the other provisions of this Agreement, and without
waiving or releasing Borrower from any of its obligations hereunder, Lender
shall have the right upon notice to Borrower, but shall be under no obligation,
to pay any sums and to perform any act or take any action as may be appropriate
to cause all the terms, covenants and conditions of the Management Agreement on
the part of Borrower to be performed or observed to be promptly performed or
observed on behalf of Borrower, to the end that the rights of Borrower in, to
and under the Management Agreement shall be kept unimpaired and free from
default. Lender and any Person designated by Lender shall have, and are hereby
granted, the right to enter upon the Property at any time upon reasonable prior
written notice and subject to the rights of tenants under the Leases and from
time to time for the purpose of taking any such action. If the Manager shall
deliver to Lender a copy of any notice sent to Borrower of default under the
Management Agreement, such notice shall constitute full protection to Lender for
any action taken or omitted to be taken by Lender in good faith, in reliance
thereon. Borrower shall not, and shall not permit the Manager to, sub-contract
any or all of its management responsibilities under the Management Agreement to
a third-party except as expressly permitted in the Management Agreement without
the prior written consent of Lender, which consent shall not be unreasonably
withheld or delayed. Borrower shall, from time to time, use reasonable efforts
to obtain from the Manager such certificates of estoppel with respect to
compliance by Borrower with the terms of the Management Agreement as may be
requested by Lender, provided that, Lender shall have the right to request such
an estoppel not more than one (1) time per calendar year. Any sums expended by
Lender pursuant to this paragraph shall bear interest at the Default Rate from
the date such cost is incurred to the date of payment to Lender, (x) shall be
deemed to constitute a portion of the Debt, (y) shall be secured by the lien of
the Security Instrument and the other Loan Documents and (z) shall be
immediately due and payable upon demand by Lender therefor. As used herein, the
term “Qualified Manager” shall mean (A) an Affiliate of Sponsor (hereinafter
defined) or (B) a reputable and experienced professional management organization
(I) which manages, together with its Affiliates, at least ten (10) properties of
a type and quality (or superior quality) to the Property, totaling in the
aggregate no less than 2,000 mobile home pad sites, of which at least 1,000
sites shall be located in Delaware (all exclusive of the Property) and (II)
prior to whose employment as Manager shall have been approved by Lender, such
approval not to be unreasonably withheld or delayed.



(b)           Without limitation to the foregoing, if at any time: (i) there
exists an Event of Default, (ii) there exists a material default by a Manager
under a Management Agreement beyond any applicable notice and cure period, or
(iii) without limitation to (i), the Maturity Date has occurred and the Debt has
not been repaid in full, Borrower, upon the request of Lender, shall (y) if it
is then self-managing the Property, retain a third party Manager or (z) if a
third party Manager is then managing the Property, terminate the Management
Agreement and replace the Manager, without penalty or fee. Any such new or
replacement Manager shall be a Qualified Manager that shall assume management of
the Property pursuant to a replacement management agreement that is reasonably
acceptable to Lender. At the time such new or replacement Management Agreement
is entered into, Borrower and the related Manager shall enter into an assignment
of management agreement and subordination of management fees in favor of Lender
that is reasonably acceptable to Lender.

(c)           Except for the delegation of Management Services to an Affiliate
of Sponsor, Lender may condition any required consent or approval of it under
this Section 3.12 upon confirmation from the Rating Agencies rating any class of
Securities that the related matter shall not result in the downgrade,
qualification or withdrawal of the then current ratings of any class of
Securities.

3.13 PERFORMANCE OF OTHER AGREEMENTS. Borrower shall observe and perform in all
material respects each and every term to be observed or performed by Borrower
pursuant to the terms of any agreement or recorded instrument given by Borrower
to Lender for the purpose of further securing an obligation secured hereby and
any amendments, modifications or changes thereto. In addition, Borrower shall
observe and perform in all material respects all other agreements to be observed
or performed by Borrower pursuant to the terms of any agreement or recorded
instrument affecting or pertaining to the Property and to which Borrower is a
party or otherwise subject to the extent necessary to avoid a Material Adverse
Effect.

3.14 CHANGE OF NAME, IDENTITY OR STRUCTURE. Borrower will not change Borrower’s
name, identity (including its trade name or names) or, if not an individual,
Borrower’s corporate, limited liability company, partnership or other structure
(without regard to the ownership composition of Borrower) without notifying
Lender of such change in writing at least thirty (30) days prior to the
effective date of such change and, in the case of a change in Borrower’s
structure, without first obtaining the prior written consent of Lender. Borrower
will execute and deliver to Lender, prior to or contemporaneously with the
effective date of any such change, any financing statement or financing
statement change required by Lender to establish or maintain the validity,
perfection and priority of the security interest granted herein, and to the
extent permitted by applicable law, hereby authorizes Lender to file any such
financing statement on Borrower’s behalf. At the request of Lender, Borrower
shall execute a certificate in form satisfactory to Lender listing the trade
names under which Borrower intends to operate the Property, and representing and
warranting that Borrower does business under no other trade name with respect to
the Property.

3.15 EXISTENCE. Borrower will continuously maintain its existence and its rights
to do business in the state where the Property is located together with its
franchises and trade names.

3.16 OFAC. At all times throughout the term of the Loan, Borrower and all of its
respective Affiliates shall (i) not be a Prohibited Person (defined below) and
(ii) be in full compliance with all applicable orders, rules, regulations and
recommendations of The Office of Foreign Assets Control (“OFAC”) of the U.S.
Department of the Treasury.

The term “Prohibited Person” shall mean any person or entity:

(a)           listed in the Annex to, or otherwise subject to the provisions of,
the Executive Order No. 13224 on Terrorist Financing, effective September 24,
2001, and relating to Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (the “Executive
Order”);

(b)           that is owned or controlled by, or acting for or on behalf of, any
person or entity that is listed to the Annex to, or is otherwise subject to the
provisions of, the Executive Order.

(c)           with whom Lender is prohibited from dealing or otherwise engaging
in any transaction by any terrorism or money laundering law, including the
Executive Order;



(d)           who commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order;

(e)           that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control at its official website,
www.ustreas.gov/offices/enforcement/ofac or at any replacement website or other
replacement official publication of such list; or

 

(f)

who is an Affiliate of or affiliated with a person or entity listed above.

As used in this Security Instrument, (y) the term “Affiliate”, as used herein,
shall mean, as to any person or entity, any other person or entity that,
directly or indirectly, is in control of, is controlled by or is under common
control with such person or entity or is a director or officer of such person or
entity, or of an Affiliate of such person or entity, and (z) the term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of management, policies or activities of a person or entity,
whether through ownership of voting securities, by contract or otherwise.

4 - SPECIAL COVENANTS

Borrower covenants and agrees that:

4.1 PROPERTY USE. The Property shall be used only as a mobile home community and
for no other use without the prior written consent of Lender, which consent may
be withheld in Lender’s sole and absolute discretion.

4.2 SPECIAL PURPOSE ENTITY. Until the Debt has been paid in full, Borrower
hereby represents, warrants and covenants that it is and shall continue to be a
Special Purpose Entity. A “Special Purpose Entity” means a corporation, limited
liability company or partnership, which (a) does not have and will not incur any
debt, secured or unsecured, direct or contingent (including guaranteeing any
obligation), other than, with respect to Borrower and, if Borrower is a
partnership, each of its Special Purpose Entity general partners, the following:
(i) the Debt, (ii) trade payables and capital expenditures incurred in the
ordinary course of the business of owning and operating the Property, provided
that such trade payables and capital expenditures (A) shall not be evidenced by
a note, (B) shall be paid within sixty (60) days of the date incurred and (C)
shall not exceed, in the aggregate, three percent (3%) of the outstanding
principal balance of the Loan at any one time, (iii) real estate taxes and
assessments, and (iv) obligations under equipment leases and purchase money
financing arrangements entered into in connection with the leasing or purchase
of equipment reasonably required in connection with the ownership and operation
of the Property, provided that the sum of the purchase price (or in the case of
leased equipment, the amount that would have been paid in order to purchase,
instead of lease) for such equipment shall not exceed, in the aggregate, one
percent (1%) of the outstanding principal balance of the Loan at any one time;
(b) if such entity is a limited liability company, has as its manager or
managing member a Special Purpose Entity that owns at least one half percent
(.50%) of the membership interests of the limited liability company; (c) if such
entity is a partnership, has a general partner of such entity that is a Special
Purpose Entity that owns at least one percent (1.0%) of the partnership
interests in such partnership, (d) has Charter Documents that provide that such
entity will not: (1) dissolve, merge, liquidate, consolidate; (2) sell all or
substantially all of its assets or the assets of any entity in which it has a
direct or indirect interest, except as otherwise provided in the Loan Documents;
(3) engage in any other business activity, or amend its organizational documents
with respect to the matters set forth in this Section 4.2 without the consent of
the Lender; or (4) without the affirmative vote of all of the directors of the
corporation or directors or managers of a limited liability company (that is
such entity, the managing member or a general partner of such entity), file a
bankruptcy or insolvency petition or otherwise institute insolvency proceedings
with respect to itself or to any other entity in which it has a direct or
indirect legal or beneficial ownership interest; and (e) at all times from and
after June 30, 1997 (and to Borrower’s knowledge with respect to the
representations in clauses (i), (ii) and (iii) below, from and after the date of
its inception):

(i)           has been, and continuing from and after the date hereof shall
remain, organized solely for the purpose of (i) acquiring, developing, owning,
holding, selling, leasing, transferring, exchanging,



managing and operating the Property, obtaining the Loan from Lender and
transacting lawful business that is incident, necessary and appropriate to
accomplish the foregoing; (ii) acting as a general partner of the partnership
that owns the Property; or (iii) acting as a managing member of the general
partners of the partnership that owns the Property;

(ii)          has not engaged in, and continuing from and after the date hereof
shall not engage in, any business or activity unrelated to (i) the acquisition,
development, ownership, management or operation of the Property, (ii) acting as
a member and or manager of the limited liability company that is a general
partner of the partnership that owns the Property; or (iii) acting as a general
partner of the partnership that owns the Property;

(iii)         has not owned, and continuing from and after the date hereof shall
not own, any material assets other than (i) the Property, (ii) such incidental
Personal Property as may be necessary for the operation of the Property, (iii)
the membership interest in the limited liability company that is a general
partner of the partnership that owns the Property; or (iv) the general
partnership interest in the partnership that owns the Property;

(iv)         has not engaged in, sought or consented to, and continuing from and
after the date hereof shall not engage in, seek or consent to, any dissolution,
winding up, liquidation, consolidation, merger, or sale of all or substantially
all of its assets, or transfer of its partnership or membership interests, or
any stock or beneficial ownership of, any entity, except as permitted under
Section 8 of this agreement;

(v)           has preserved, and continuing from and after the date hereof will
preserve, its existence as an entity duly organized and validly existing under
the laws of the jurisdiction of its organization or formation and will not
without the prior written consent of Lender, amend, modify, terminate or fail to
comply with the provisions of its operating agreement, articles of formation,
partnership agreement or certificate of partnership, certificate of
incorporation, by-laws or similar organizational documents, as the case may be
(collectively, the “Charter Documents”), or consent to or suffer the amendment,
modification, termination or breach of any of the Charter Documents, or amend,
modify, terminate or fail to comply with, or consent or suffer the amendment,
modification, termination or breach of any Charter Documents of any entity in
which it owns an interest, in each case in such a manner as could reasonably
jeopardize Borrower’s status as a bankruptcy remote entity;

(vi)         has not owned, and continuing from and after the date hereof, shall
not own or make any investment in, any individual, corporation, partnership,
joint venture, limited liability company, estate, trust, unincorporated
association, any federal, state, county or municipal government or any bureau,
department or agency thereof or any fiduciary acting in such capacity on behalf
of any of the foregoing (each, a “Person”) other than Borrower or a Special
Purpose Entity owning an interest in Borrower;

(vii)        has not commingled, and from and after the date hereof, shall not
commingle its assets with the assets of any of its general partners, managing
members, shareholders, Affiliates, principals or of any other person or entity;

(viii)       has maintained, and from and after the date hereof shall maintain,
its financial statements, accounting records, bank accounts and other entity
documents separate and apart from those of the partners, members, shareholders,
principals and Affiliates of such entity, and has not permitted and will not
permit its assets to be listed as assets on the financial statement of any other
entity except that such entity’s financial position, assets, results of
operations and cash flows may be included in the consolidated financial
statements of an Affiliate of such entity; provided, however, that any such
consolidated financial statement shall contain a note indicating that its
separate assets and liabilities are neither available to pay the debts of the
consolidated entity nor constitute obligations of the consolidated entity;

(ix)         has not entered into or been a party to, and from and after the
date hereof, will not enter into or be a party to any contract or agreement with
any general partner, managing member, shareholder, principal or Affiliate of
Borrower, Guarantor or Indemnitor, or any general partner, managing member,



shareholder, principal or Affiliate thereof, except upon terms and conditions
that are intrinsically fair and substantially similar to those that would be
available in a comparable arms-length basis with third parties;

(x)           has maintained, and from and after the date hereof shall maintain,
its assets in such a manner that it will not be costly or difficult to
segregate, ascertain or identify its individual assets from those of any other
Person;

(xi)         has not made, and from and after the date hereof shall not make any
loans to any third party;

(xii)        has held itself out and identified itself, and from and after the
date hereof shall hold itself out and identify itself, to the public as a legal
entity separate and distinct from any other Person;

(xiii)       has conducted, and from and after the date hereof shall conduct,
its business solely in its own name in order not (i) to mislead others as to the
identity with which such other party is transacting business, or (ii) to suggest
that such entity is responsible for the debts of any third party (including any
general partner, managing member, shareholder, principal or Affiliate of such
entity, but not including any Special Purpose Entity limited partnership of
which such entity is expressly permitted to be a general partner in accordance
with the terms hereof);

(xiv)       has remained, and from and after the date hereof intends to remain,
solvent and which pay its debt and liabilities (including, as applicable, shared
personnel and overhead expenses) from the revenue generated from the operation
of the Property, provided that the foregoing covenant shall not require the
general partners, shareholders or members, as the case may be, of such Special
Purpose Entity to make any additional capital contributions to such Special
Purpose Entity;

(xv)        has maintained, and from and after the date hereof, will maintain,
to the extent available from the cash flow generated from the operation of the
Property, adequate capital for the normal obligations reasonably foreseeable in
a business of its size and character and in light of its contemplated business
operations ;

(xvi)       has filed, and from and after the date hereof, will file its own tax
returns, if any, as may be required under applicable law, to the extent such
entity is (1) not part of a consolidated group filing a consolidated return or
returns or (2) not treated as a division solely for tax purposes of another
taxpayer, and has paid and will pay any taxes so required to be paid under
applicable law;

(xvii)      has allocated, and from and after the date hereof, will allocate
fairly and reasonably any overhead expenses that are shared with an Affiliate,
including paying for office space and services performed by any employee of an
Affiliate;

(xviii)     has not failed, and from and after the date hereof shall not fail,
to correct any known misunderstanding regarding the separate identity of such
entity;

(xix)       has held, and from and after the date hereof shall hold, its assets
in its own name and has conducted and will conduct its business in its own name;

(xx)        has paid, and from and after the date hereof shall pay, its own
liabilities and expenses;

(xxi)       has observed, and from and after the date hereof shall observe, all
corporate, limited liability company or partnership formalities, as applicable;

(xxii)      has not assumed, guaranteed or become obligated for, and from and
after the date hereof shall not assume or guarantee or become obligated for, the
debts of any other Person or hold out its credit as being available to satisfy
the obligations of any other Person except by virtue of its status as a Special
Purpose Entity general partner of a Special Purpose Entity partnership that has
been approved by Lender;



(xxiii)     has not acquired, and from and after the date hereof, will not
acquire obligations or securities of its partners, members or shareholders or
any other Affiliate;

(xxiv)     has maintained and used, and from and after the date hereof will
maintain and use, separate stationery, invoices and checks bearing its name;

(xxv)      has not pledged, and from and after the date hereof shall not pledge,
its assets for the benefit of any other Person;

(xxvi)     has not had, and from and after the date hereof will not have, any of
its obligations guaranteed by any Affiliate of such entity, except as is
contemplated in this agreement;

(xxvii)    has complied, and from and after the date hereof will comply, with
all of the material terms and provisions contained in its Charter Documents; and

(xxviii)  has conducted and operated, and from and after the date hereof shall
conduct and operate, its business as presently conducted and operated and in
compliance with the requirements of its Charter Documents.

 

Notwithstanding the foregoing, the following operations and activities of
Borrower and its Affiliates shall not be considered a violation of the covenants
contained in this Section 4.2:

 

1.            offering services to residents of the Property through Affiliates
of Borrower or other third parties for which fees and charges may be collected
by Borrower or the Affiliate and paid to such Affiliate or third party, which
may include, without limitation, cable and internet services, landscaping, snow
removal, lease or sale of manufactured homes, and child care; provided that such
Affiliates do not conduct their business in the name of Borrower and that any
agreements between Borrower and its Affiliates relating to such services are on
commercially reasonable terms similar to those of an arm’s length transaction;

2.            depositing all gross revenue, whether cash, cash equivalents or
similar assets, in an operating account maintained specifically for the Property
(a “Property Operating Account”), after paying expenses of Borrower or causing
SCOLP and/or Sponsor, to pay such expenses, and distributing such remaining cash
to Sponsor, SCOLP, or at the direction of Sponsor or SCOLP, as applicable, to
any other Affiliate of Borrower, and in any case, distributing such remaining
cash that does not belong to the Borrower promptly to such entities;

3.            paying all payables, debts and other liabilities arising from or
in connection with the operation of the Property from the Property Operating
Account, or causing SCOLP and/or Sponsor to pay such liabilities;

4.            using ancillary assets in connection with the operation of the
Property held in the name of Sponsor, SCOLP, or any of their Affiliates, such as
vehicles and office and maintenance equipment;

5.            treating the Property for all purposes as part of and within the
portfolio of manufactured housing communities owned by SCOLP or its Affiliates,
for marketing, promotion and providing information and reports to the public or
as required by any applicable law; provided, however, that Borrower shall
conduct business in its own name or its assumed or trade name; and/or

6.            allocating general overhead and administrative costs incurred by
Sponsor and SCOLP and/or other Affiliates of Borrower in a fair and equitable
manner.

4.3 RESTORATION. The following provisions shall apply in connection with the
Restoration of the Property:

(a)           If the Net Proceeds shall be less than $500,000 and the costs of
completing the Restoration shall be less than $500,000, the Net Proceeds will be
disbursed by Lender to Borrower upon receipt, provided that all of the
conditions set forth in Subsection 4.3(b)(i) are met and Borrower delivers to
Lender a



written undertaking to expeditiously commence and to satisfactorily complete
with due diligence the Restoration in accordance with the terms of this Security
Instrument.

(b)           If the Net Proceeds are equal to or greater than $500,000 or the
costs of completing the Restoration is equal to or greater than $500,000, Lender
shall make the Net Proceeds available for the Restoration in accordance with the
provisions of this Subsection 4.3(b). The term “Net Proceeds” for purposes of
this Section 4.3 shall mean: (i) the net amount of all insurance proceeds
received by Lender pursuant to Subsections 3.2(a)(i), (iv), and (vi) of this
Security Instrument as a result of such damage or destruction (or any proceeds
of self-insurance maintained in lieu of such insurance policies), after
deduction of its reasonable costs and expenses (including, but not limited to,
reasonable counsel fees), if any, in collecting same (“Insurance Proceeds”), or
(ii) the net amount of all awards and payments received by Lender with respect
to a taking referenced in Section 3.5 of this Security Instrument, after
deduction of its reasonable costs and expenses (including, but not limited to,
reasonable counsel fees), if any, in collecting same (“Condemnation Proceeds”),
whichever the case may be.

(i)            The Net Proceeds shall be made available to Borrower for the
Restoration provided that each of the following conditions are met: (A) no Event
of Default shall have occurred and be continuing under the Note, this Security
Instrument or any of the other Loan Documents; (B) (1) in the event of the Net
Proceeds are Insurance Proceeds, less than fifty percent (50%) of the total
floor area of the Improvements has been damaged, destroyed, or rendered unusable
as a result of such fire or other casualty or (2) in the event the Net Proceeds
are Condemnation Proceeds, less than ten percent (10%) of the land constituting
the Property is taken, and such land is located along the perimeter or periphery
of the Property; (C) Leases demising in the aggregate a percentage amount equal
to or greater than fifty percent (50%) (with respect to casualties) or ninety
percent (90%) (with respect to condemnation) of the total net rentable space in
the Property which has been demised under executed and delivered Leases in
effect as of the date of the occurrence of such fire or other casualty, as the
case may be, shall remain in full force and effect during and after the
completion of the Restoration; (D) Borrower shall have commenced the Restoration
as soon as reasonably practicable (but in no event later than ninety (90) days
after the settlement of the related insurance claim or determination of the
condemnation award) and shall diligently pursue the same to satisfactory
completion; (E) Lender shall be satisfied that any operating deficits, including
all scheduled payments of principal and interest under the Note at the
Applicable Interest Rate (as defined in the Note), which will be incurred with
respect to the Property as a result of the occurrence of any such fire or other
casualty or taking, whichever the case may be, will be covered out of (1) the
Net Proceeds, (2) the insurance coverage referred to in Subsection 3.2(a)(iii),
if applicable, or (3) by other funds of Borrower; (F) Lender shall be satisfied
that following the completion of the Restoration, the ratio of sustainable net
cash flow for the Property (after deduction for underwritten reserves) to debt
service payable under the Note shall be at least 1.20 to 1.00; (G) Lender shall
be reasonably satisfied that the Restoration will be completed on or before the
earliest to occur of (1) twelve (12) months prior to the Maturity Date (as
defined in the Note), (2) twelve (12) months after the occurrence of such fire
or other casualty or taking, whichever the case may be, (3) the earliest date
required for such completion under the terms of any Leases which are required in
accordance with the provisions of this Subsection 4.3(b) to remain in effect
subsequent to the occurrence of such fire or other casualty or taking, whichever
the case may be, and the completion of the Restoration or (4) such time as may
be required under any applicable zoning laws, ordinances, rules or regulations
in order to repair and restore the Property to the condition it was in
immediately prior to such fire or other casualty or to as nearly as possible the
condition it was in immediately prior to such taking, as applicable; (H) the
Property and the use thereof after the Restoration will be in compliance with
and permitted under all applicable zoning laws, ordinances, rules and
regulations; (I) the Restoration shall be done and completed by Borrower in an
expeditious and diligent fashion and in compliance with all applicable laws,
rules and regulations; and (J) such fire or other casualty or taking, as
applicable, does not result in the loss of access to the Property or the
Improvements.

(ii)          The Net Proceeds shall be held by Lender and, until disbursed in
accordance with the provisions of this Subsection 4.3(b), shall constitute
additional security for the Obligations. The Net Proceeds shall be disbursed by
Lender to, or as directed by, Borrower from time to time during the course of
the Restoration, upon receipt of evidence satisfactory to Lender that (A) all
materials installed and work and labor performed (except to the extent that they
are to be paid for out of the requested disbursement) in connection with the
Restoration have been paid for in full, and (B) there exist no notices



of pendency, stop orders, mechanic’s or materialman’s liens or notices of
intention to file same, or any other liens or encumbrances of any nature
whatsoever on the Property arising out of the Restoration which have not either
been fully bonded to the satisfaction of Lender and discharged of record or in
the alternative fully insured to the satisfaction of Lender by the title company
insuring the lien of this Security Instrument.

(iii)         All plans and specifications required in connection with the
Restoration shall be subject to prior review and approval in all respects by
Lender and by an independent consulting engineer selected by Lender (the
“Casualty Consultant”), which approval shall not be unreasonably withheld or
delayed. Lender shall have the use of the plans and specifications and all
permits, licenses and approvals required or obtained in connection with the
Restoration. The identity of the contractors, subcontractors and materialmen
engaged in the Restoration, as well as the contracts under which they have been
engaged, shall be subject to prior review and acceptance by Lender and the
Casualty Consultant, which approval shall not be unreasonably withheld or
delayed. All costs and expenses incurred by Lender in connection with making the
Net Proceeds available for the Restoration including, without limitation,
reasonable counsel fees and disbursements and the Casualty Consultant’s fees,
shall be paid by Borrower.

(iv)         In no event shall Lender be obligated to make disbursements of the
Net Proceeds in excess of an amount equal to the costs actually incurred from
time to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, minus the Casualty Retainage. The term “Casualty Retainage”
as used in this Subsection 4.3(b) shall mean an amount equal to 10% of the costs
actually incurred for work in place as part of the Restoration, as certified by
the Casualty Consultant, until the Restoration has been completed. The Casualty
Retainage shall in no event, and notwithstanding anything to the contrary set
forth above in this Subsection 4.3(b), be less than the amount actually held
back by Borrower from contractors, subcontractors and materialmen engaged in the
Restoration. The Casualty Retainage shall not be released until the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Subsection 4.3(b) and that all approvals
necessary for the re-occupancy and use of the Property have been obtained from
all appropriate governmental and quasi-governmental authorities, and Lender
receives evidence reasonably satisfactory to Lender that the costs of the
Restoration have been paid in full or will be paid in full out of the Casualty
Retainage, provided, however, that Lender will release the portion of the
Casualty Retainage being held with respect to any contractor, subcontractor or
materialman engaged in the Restoration as of the date upon which the Casualty
Consultant certifies to Lender that the contractor, subcontractor or materialman
has satisfactorily completed all work and has supplied all materials in
accordance with the provisions of the contractor’s, subcontractor’s or
materialman’s contract, and the contractor, subcontractor or materialman
delivers the lien waivers and evidence of payment in full of all sums due to the
contractor, subcontractor or materialman as may be reasonably requested by
Lender or by the title company insuring the lien of this Security Instrument. If
required by Lender, the release of any such portion of the Casualty Retainage
shall be approved by the surety company, if any, which has issued a payment or
performance bond with respect to the contractor, subcontractor or materialman.

(v)           Lender shall not be obligated to make disbursements of the Net
Proceeds more frequently than once every calendar month.

(vi)         If at any time the Net Proceeds or the undisbursed balance thereof
shall not, in the reasonable opinion of Lender, be sufficient to pay in full the
balance of the costs which are estimated by the Casualty Consultant to be
incurred in connection with the completion of the Restoration, Borrower shall
deposit the deficiency (the “Net Proceeds Deficiency”) with Lender before any
further disbursement of the Net Proceeds shall be made. The Net Proceeds
Deficiency deposited with Lender shall be held by Lender and shall be disbursed
for costs actually incurred in connection with the Restoration on the same
conditions applicable to the disbursement of the Net Proceeds, and until so
disbursed pursuant to this Subsection 4.3(b) shall constitute additional
security for the Obligations. With respect to Restorations following a casualty
in which the Improvements are restored to substantially the same condition as
they existed prior to the casualty, the excess, if any, of the Net Proceeds and
the remaining balance, if any, of the Net Proceeds Deficiency deposited with
Lender after the Casualty Consultant certifies to Lender that the Restoration
has been completed in accordance with the provisions of this Subsection 4.3(b),
and the



receipt by Lender of evidence reasonably satisfactory to Lender that all costs
incurred in connection with the Restoration have been paid in full, shall be
remitted by Lender to Borrower, provided no Event of Default shall have occurred
and shall be continuing under the Note, this Security Instrument or any of the
other Loan Documents.

(c)           All Net Proceeds not required (i) to be made available for the
Restoration or (ii) to be returned to Borrower as excess Net Proceeds pursuant
to Subsection 4.3(b)(vi) may be retained and applied by Lender toward the
payment of the Debt whether or not then due and payable in such order, priority
and proportions as Lender in its discretion shall deem proper or, at the
discretion of Lender, the same may be paid, either in whole or in part, to
Borrower for such purposes as Lender shall designate, in its discretion.
Provided no Event of Default exists under the Note, this Security Instrument or
the other Loan Documents, Borrower shall not be obligated to pay any prepayment
premium or other prepayment consideration in connection with a prepayment
resulting from the application of Net Proceeds to the Debt pursuant to the
preceding sentence. Any such prepayment shall be applied to the principal last
due under the Note and shall not release Borrower from the obligation to pay the
Monthly Payments (as defined in the Note) next becoming due under the Note and
the Monthly Payment shall not be adjusted or recalculated as a result of such
partial prepayment. If Lender shall receive and retain Net Proceeds, the lien of
this Security Instrument shall be reduced only by the amount thereof received
and retained by Lender and actually applied by Lender in reduction of the Debt.

4.4 LOCK BOX ACCOUNT. (a) Upon the occurrence of an Event of Default, provided a
lock box procedure has not otherwise been instituted under any other provision
of the Loan Documents, Lender shall have the right, upon written notice to
Borrower to require that, from and after the next succeeding date of payment of
an installment of principal and interest under the Note, all Rents with respect
to the Property, at Lender’s discretion, be paid directly to the property
manager for the Property (the “Manager”) and deposited daily by the Manager in
the name designated by Lender directly to a designated lock-box account (the
“Lock-Box Account”), opened by Lender at a bank (the “Lock-Box Bank”), which
account shall be within the exclusive control of Lender.

(b)           Upon receipt of notice from Lender as set forth in Subsection (a)
above, Borrower shall enter into and shall cause Manager to enter into a
lock-box agreement with Lender in a form reasonably satisfactory to Lender,
which form shall substantially reflect the provisions of this Section (provided,
however, that Borrower’s obligations under this Section 4.4 (including
Borrower’s obligation to cause Manager to deposit Rents in the Lock-Box Account
in accordance with Section 4.4(a) above) shall not be dependent upon the
execution of any such lock-box agreement). If, in Lender’s judgment, the
Manager’s performance in collecting Rents shall decline, Borrower shall
irrevocably instruct and otherwise cause each party paying such Rents (including
each tenant under any Lease) to make all payments (A) if by wire transfer, to
the Lock Box Account, and (B) if by check, money order or similar manner of
payment, by mail to a designated lock box (the “Lock Box”) within the exclusive
control of Lender Amounts deposited into the Lock-Box shall be collected and
deposited daily by the Lock-Box Bank into the Lock-Box Account. Borrower agrees
that if any Rents required to be deposited in the Lock Box Account shall be
received by it or any affiliate or any manager of all or any portion of the
Property, Borrower shall deposit or cause such Rents to be deposited in the Lock
Box Account within one (1) Business Day of the receipt of such Rents by
Borrower, any affiliate or any manager.

(c)           Amounts on deposit in the Lock-Box Account on any date of payment
of an installment of principal and interest under the Note shall be applied in
the following order of priority: (i) to pay any Taxes, Other Charges or
Insurance Premiums then due and payable; (ii) to pay the Lock-Box Bank’s fees;
(iii) to pay interest and principal due on such date with respect to the Note;
(iv) to replenish all reserves and escrow funds required to be paid by Borrower
to Lender under the Note, this Security Instrument and the other Loan Documents;
and (v) to pay normal and customary operating expenses of the Property which
have been approved by Lender.

(d)           In the event that Lender shall have the right to institute lock
box procedures pursuant to any other provision of the Loan Documents, the terms
and provisions of such provision shall supersede the provisions of this Section
4.4.



(e)           In the event that lockbox procedures shall be instituted pursuant
to the provisions of this Section 4.4 and thereafter Lender shall accept the
cure of such Event of Default in writing or waive such Event of Default, such
lockbox procedures shall be discontinued subject to Lender’s right to
reinstitute the same upon the occurrence of any future Event of Default.

5 - REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Lender that:

5.1 WARRANTY OF TITLE. Borrower has paid for and has good title to the Property
and has the right to mortgage, grant, bargain, sell, pledge, assign, warrant,
set over, transfer and convey the same and that Borrower possesses an
unencumbered fee simple absolute estate in the Land and the Improvements and
that it owns the Property free and clear of all liens, encumbrances and charges
whatsoever except for those exceptions shown in the title insurance policy
insuring the lien of this Security Instrument (the “Permitted Exceptions”). The
Permitted Exceptions do not and will not materially adversely affect or
interfere with the value, or materially adversely affect or interfere with the
current use or operations, of the Property, or the security intended to be
provided by this Security Instrument or the ability of Borrower to repay the
Note or any other amount owing under the Note, this Security Instrument, or the
other Loan Documents or to perform its obligations thereunder in accordance with
the terms of the Note, this Security Instrument or the other Loan Documents.
Borrower shall forever warrant, defend and preserve the title and the validity
and priority of the lien of this Security Instrument and shall forever warrant
and defend the same to Lender against the claims of all persons whomsoever.

5.2 AUTHORITY. Borrower (and the undersigned representative of Borrower, if any)
has full power, authority and legal right to execute this Security Instrument,
and to mortgage, grant, bargain, sell, pledge, assign, warrant, set-over,
transfer and convey the Property pursuant to the terms hereof and to keep and
observe all of the terms of this Security Instrument on Borrower’s part to be
performed.

5.3 LEGAL STATUS AND AUTHORITY. Borrower (a) is duly organized, validly existing
and in good standing under the laws of its state of organization or
incorporation; (b) is duly qualified to transact business and is in good
standing in the State where the Property is located; and (c) has all necessary
approvals, governmental and otherwise, and full power and authority to own the
Property and carry on its business as now conducted and proposed to be
conducted. Borrower now has and shall continue to have the full right, power and
authority to operate and lease the Property, to encumber the Property as
provided herein and to perform all of the other obligations to be performed by
Borrower under the Note, this Security Instrument and the other Loan Documents.

5.4 VALIDITY OF DOCUMENTS. (a) The execution, delivery and performance of the
Note, this Security Instrument and the other Loan Documents and the borrowing
evidenced by the Note (i) are within the partnership power of Borrower; (ii)
have been authorized by all requisite partnership action; (iii) to the best of
Borrower's knowledge, have received all necessary approvals and consents,
whether corporate, governmental or otherwise; (iv) will not violate, result in a
breach of or constitute (with notice or lapse of time, or both) a default under
any provision of law, any order or judgment of any court or governmental
authority of which Borrower is aware, the partnership agreement or other
governing instrument of Borrower, or any indenture, agreement or other
instrument to which Borrower is a party or by which it or any of its assets or
the Property is or may be bound or affected; (v) will not result in the creation
or imposition of any lien, charge or encumbrance whatsoever upon any of its
assets, except the lien and security interest created hereby; and (vi) will not
require any authorization or license from, or any filing with, any governmental
or other body (except for the recordation of this instrument in appropriate land
records in the State where the Property is located and except for Uniform
Commercial Code filings relating to the security interest created hereby); and
(b) the Note, this Security Instrument and the other Loan Documents constitute
the legal, valid and binding obligations of Borrower.

5.5 LITIGATION. There is no action, suit or proceeding, judicial, administrative
or otherwise (including any condemnation or similar proceeding), pending or, to
the best of Borrower’s knowledge, threatened or contemplated against, or
affecting, Borrower, a Guarantor, if any, an Indemnitor, if any, or the
Property, and which if determined adversely to Borrower or any Guarantor or
Indemnitor, could reasonably result in a Material Adverse Effect.



5.6 STATUS OF PROPERTY. (a) No portion of the Improvements is located in an area
identified by the Secretary of Housing and Urban Development or any successor
thereto as an area having special flood hazards pursuant to the National Flood
Insurance Act of 1968 or the Flood Disaster Protection Act of 1973, as amended,
or any successor law, or, if located within any such area, Borrower has obtained
and will maintain the insurance prescribed in Section 3.2 hereof; (b) Borrower
has obtained all necessary certificates, licenses and other approvals,
governmental and otherwise, necessary for the operation of the Property and the
conduct of its business and all required zoning, building code, land use,
environmental and other similar permits or approvals, all of which are in full
force and effect as of the date hereof and not subject to revocation,
suspension, forfeiture or modification; (c) the Property and the present and
contemplated use and occupancy thereof are in material compliance with all
Applicable Laws, including, without limitation, zoning ordinances, building
codes, land use and environmental laws, laws relating to the disabled
(including, but not limited to, the ADA) and other similar laws; (d) the
Property is served by all utilities (including, but not limited to, public water
and sewer systems) required for the current or contemplated use thereof; (e) all
utility service is provided by public utilities and the Property has accepted or
is equipped to accept such utility service; (f) all public roads and streets
necessary for service of and access to the Property for the current or
contemplated use thereof have been completed, are serviceable and all-weather
and are physically and legally open for use by the public; (g) except as
otherwise indicated in the property condition report obtained by Lender, the
Property is, to the best of Borrower’s knowledge, free from damage caused by
fire or other casualty; (h) all costs and expenses of any and all labor,
materials, supplies and equipment used in the construction of the Improvements
have been paid in full; (i) all liquid and solid waste disposal, septic and
sewer systems located on the Property are in a good and safe condition and
repair and in material compliance with all Applicable Laws; and (j) except as
otherwise shown by the survey delivered to Lender in connection with the
origination of the Loan, all Improvements lie within the boundary of the Land.

5.7 NO FOREIGN PERSON. Borrower is not a “foreign person” within the meaning of
Section 1445(f)(3) of the Internal Revenue Code of 1986, as amended and the
related Treasury Department regulations, including temporary regulations.

5.8 SEPARATE TAX LOT. The Property is assessed for real estate tax purposes as
one or more wholly independent tax lot or lots, separate from any adjoining land
or improvements not constituting a part of such lot or lots, and no other land
or improvements are assessed and taxed together with the Property or any portion
thereof.

5.9 ERISA COMPLIANCE. As of the date hereof and throughout the term of this
Security Instrument, (i) Borrower is not and will not be an “employee benefit
plan” as defined in Section 3(3) of ERISA, which is subject to Title I of ERISA;
(ii) the assets of Borrower do not and will not constitute “plan assets” of one
or more such plans for purposes of Title I of ERISA; (iii) Borrower is not and
will not be a “governmental plan” within the meaning of Section 3(32) of ERISA;
and (iv) transactions by or with Borrower are not and will not be subject to
state statutes applicable to Borrower regulating investments of and fiduciary
obligations with respect to governmental plans. Borrower shall deliver to Lender
such certifications or other evidence as requested by Lender from time to time
of Borrower’s compliance with the foregoing representations and covenants.

5.10 LEASES. (a) Borrower is the sole owner of the entire lessor’s interest in
the Leases; (b) the Leases are valid and enforceable; (c) the terms of all
alterations, modifications and amendments to the Leases are reflected in the
certified occupancy statement delivered to and approved by Lender; (d) none of
the Rents reserved in the Leases have been assigned or otherwise pledged or
hypothecated; (e) none of the Rents have been collected for more than one (1)
month in advance; (f) the premises demised under the Leases have been completed
and the tenants under the Leases have accepted the same and have taken
possession of the same on a rent-paying basis; (g) there exist no offsets or
defenses to the payment of any portion of the Rents; (h) no Lease contains an
option to purchase, right of first refusal to purchase, or any other similar
provision; and (i) no person or entity has any possessory interest in, or right
to occupy, the Property except under and pursuant to a Lease.

5.11 FINANCIAL CONDITION. (a) Borrower is solvent, and no bankruptcy,
reorganization, insolvency or similar proceeding under any state or federal law
with respect to Borrower has been initiated, and (b) it has received reasonably
equivalent value for the granting of this Security Instrument.



5.12 BUSINESS PURPOSES. The Loan is solely for the business purpose of Borrower,
and is not for personal, family, household, or agricultural purposes.

5.13 TAXES. Borrower has filed all federal, state, county, municipal, and city
income and other tax returns required to have been filed by them and have paid
all taxes and related liabilities which have become due pursuant to such returns
or pursuant to any assessments received by them. Borrower knows of no basis for
any additional assessment in respect of any such taxes and related liabilities
for prior years.

5.14 MAILING ADDRESS. Borrower’s mailing address, as set forth in the opening
paragraph hereof or as changed in accordance with the provisions hereof, is true
and correct.

5.15 NO CHANGE IN FACTS OR CIRCUMSTANCES. All information submitted in
connection with Borrower’s application for the loan and Lender’s issuance of a
commitment for the Loan (collectively, the “Loan Application”) and the
satisfaction of the conditions thereof, including, but not limited to, all
financial statements, rent rolls, reports, certificates and other documents, are
accurate, complete and correct in all material respects. There has been no
adverse change in any condition, fact, circumstance or event that makes any such
information inaccurate, incomplete or otherwise misleading.

5.16 DISCLOSURE. To Borrower’s best knowledge, Borrower has disclosed to Lender
all material facts and has not failed to disclose any material fact that is
likely to cause any representation or warranty made herein to be materially
misleading.

5.17 THIRD PARTY REPRESENTATIONS. Each of the representations and the warranties
made by each Guarantor and Indemnitor herein or in any other Loan Document(s) is
true and correct in all material respects.

5.18 ILLEGAL ACTIVITY. No portion of the Property has been or will be purchased
with proceeds of any illegal activity.

5.19 OFAC. Borrower represents and warrants that neither Borrower or any of its
respective Affiliates is a Prohibited Person and Borrower and all of its
respective Affiliates are in full compliance with all applicable orders, rules,
regulations and recommendations of The Office of Foreign Assets Control of the
U.S. Department of the Treasury.

Borrower acknowledges that in accepting the Note, this Security Instrument and
the other Loan Documents, Lender is expressly and primarily relying on the truth
and accuracy of the warranties and representations set forth above
notwithstanding any investigation of the Property by Lender; that such reliance
existed on the part of Lender prior to the date hereof; that the warranties and
representations are a material inducement to Lender in making the Loan and that
Lender would not make the Loan in the absence of such warranties.

6 - OBLIGATIONS AND RELIANCES

6.1 RELATIONSHIP OF BORROWER AND LENDER. The relationship between Borrower and
Lender is solely that of debtor and creditor, and Lender has no fiduciary or
other special relationship with Borrower and no term or condition of any of the
Note, this Security Instrument and the other Loan Documents shall be construed
so as to deem the relationship between Borrower and Lender to be other than that
of debtor and creditor. Borrower is not relying on Lender’s expertise business
acumen or advice in connection with the Property.

6.2 NO LENDER OBLIGATIONS. (a)Notwithstanding the provisions of Subsections
1.1(f) and (l) or Section 1.2, Lender is not undertaking the performance of (i)
any obligations under the Leases; or (ii) any obligations with respect to such
agreements, contracts, certificates, instruments, franchises, permits,
trademarks, licenses and other documents.

(b)           By accepting or approving anything required to be observed,
performed or fulfilled or to be given to Lender pursuant to this Security
Instrument, the Note or the other Loan Documents, Lender shall not



be deemed to have warranted, consented to, or affirmed the sufficiency, the
legality or effectiveness of same, and such acceptance or approval thereof shall
not constitute any warranty or affirmation with respect thereto by Lender.

7 - FURTHER ASSURANCES

7.1 RECORDING OF SECURITY INSTRUMENT, ETC. Borrower forthwith upon the execution
and delivery of this Security Instrument and thereafter, from time to time, will
cause this Security Instrument and any of the other Loan Documents creating a
lien or security interest or evidencing the lien hereof upon the Property to be
filed, registered or recorded in such manner and in such places as may be
required by any present or future law in order to publish notice of and fully to
protect and perfect the lien or security interest hereof upon, and the interest
of Lender in, the Property. Except where prohibited by law, Borrower will pay
all taxes, duties, imposts, assessments, filing, registration and recording
fees, and any and all expenses incident to the preparation, execution,
acknowledgment and/or recording of the Loan Documents and any amendment or
supplement thereto.

7.2 FURTHER ACTS, ETC. Borrower will, at the cost of Borrower, and without
expense to Lender, do, execute, acknowledge and deliver all and every such
further acts, deeds, conveyances, mortgages, assignments, notices of
assignments, transfers, deeds to secure debt and assurances as Lender shall,
from time to time, reasonably require, for the better assuring, conveying,
assigning, transferring, and confirming unto Lender the property and rights
hereby mortgaged, granted, bargained, sold, conveyed, confirmed, pledged,
assigned, warranted and transferred or intended now or hereafter so to be, or
which Borrower may be or may hereafter become bound to convey or assign to
Lender, or for carrying out the intention or facilitating the performance of the
terms of this Security Instrument or for filing, registering or recording this
Security Instrument, or for complying in all material respects with all
Applicable Laws. Borrower, on demand, will execute and deliver and hereby
authorizes Lender to execute in the name of Borrower or without the signature of
Borrower to the extent Lender may lawfully do so, and to file in the appropriate
filing or recording offices, one or more financing statements, chattel mortgages
or other instruments, to evidence more effectively the security interest of
Lender in the Property. Borrower grants to Lender an irrevocable power of
attorney coupled with an interest for the purpose of exercising and perfecting
any and all rights and remedies available to Lender at law and in equity,
including without limitation such rights and remedies available to Lender
pursuant to this Section 7.2.             

7.3 CHANGES IN TAX, DEBT, CREDIT AND DOCUMENTARY STAMP LAWS. (a) If any law is
enacted or adopted or amended after the date of this Security Instrument which
deducts the Debt from the value of the Property for the purpose of taxation or
which imposes a tax, either directly or indirectly, on the Debt or Lender’s
interest in the Property, Borrower will pay the tax, with interest and penalties
thereon, if any. If Lender is advised by counsel chosen by it that the payment
of tax by Borrower would be unlawful or taxable to Lender or unenforceable or
provide the basis for a defense of usury, then Lender shall have the option by
written notice of not less than ninety (90) days to declare the Debt immediately
due and payable.

(b)           Borrower will not claim or demand or be entitled to any credit or
credits against the Debt for any part of the Taxes or Other Charges assessed
against the Property, or any part thereof, and no deduction shall otherwise be
made or claimed from the assessed value of the Property, or any part thereof,
for real estate tax purposes by reason of this Security Instrument or the Debt.
If such claim, credit or deduction shall be required by law, Lender shall have
the option, by written notice of not less than ninety (90) days, to declare the
Debt immediately due and payable.

(c)           If at any time the United States of America, any State thereof or
any subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, this Security Instrument, or any of the other Loan
Documents or impose any other tax or charge on the same, Borrower will pay for
the same, with interest and penalties thereon, if any.

7.4 ESTOPPEL CERTIFICATES. (a) After written request by Lender, Borrower, within
ten (10) days, shall furnish Lender or any proposed assignee an estoppel
certificate in form and content as may be reasonably requested by Lender with
respect to the status of the Loan and/or the Loan Documents.



(b)           Borrower shall use commercially reasonable efforts to deliver to
Lender, promptly upon request, duly executed estoppel certificates from any one
or more commercial lessees as required by Lender attesting to such facts
regarding the Lease as Lender may reasonably require, provided that (i) Borrower
shall not be required to honor more than two requests made by Lender in any
twelve month period and (ii) in no event shall Borrower be required to obtain
estoppel certificates from lessees containing more information than that
required to be certified pursuant to the terms of the related Lease.

7.5 REPLACEMENT DOCUMENTS. Upon receipt of an affidavit of an officer of Lender
as to the loss, theft, destruction or mutilation of the Note or any other Loan
Document which is not of public record, and, in the case of any such mutilation,
upon surrender and cancellation of such Note or other Loan Document, Borrower
will issue, in lieu thereof, a replacement Note or other Loan Document, dated
the date of such lost, stolen, destroyed or mutilated Note or other Loan
Document in the same principal amount thereof and otherwise of like tenor.

8 - DUE ON SALE/ENCUMBRANCE

8.1 LENDER RELIANCE. Borrower acknowledges that Lender has examined and relied
on the experience of Borrower and its general partners, managing members,
principals and (if Borrower is a trust) beneficial owners in owning and
operating properties such as the Property in agreeing to make the Loan, and will
continue to rely on Borrower’s ownership of the Property as a means of
maintaining the value of the Property as security for payment and performance of
the Obligations. Borrower acknowledges that Lender has a valid interest in
maintaining the value of the Property so as to ensure that, should Borrower
default in the payment or the performance of the Obligations, Lender can recover
the Debt by a sale of the Property.

8.2 NO SALE/ENCUMBRANCE. Except as otherwise expressly permitted in this Article
8, Borrower shall not sell, convey, mortgage, grant, bargain, encumber, pledge,
assign, grant options with respect to, or otherwise transfer or dispose of
(directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration or of record) the Property or
any part thereof or any legal or beneficial interest therein or permit any
voluntary or involuntary sale or pledge of any interest in any Restricted Party
(collectively, a “Transfer”), other than pursuant to Leases of space in the
Improvements to tenants in accordance with the provisions of Section 3.6 hereof,
without (i) the prior written consent of Lender and (ii) if a transfer of the
Loan in connection with a Securitization (as hereinafter defined) has occurred,
delivery to Lender of written confirmation from the Rating Agencies that the
Transfer will not result in the downgrade, withdrawal or qualification of the
then current ratings assigned to any Securities or the proposed rating of any
Securities. For purposes hereof, the term “Restricted Party” shall mean
Borrower, any Guarantor or Indemnitor, or any shareholder, partner, member or
non member manager, or any direct or indirect legal or beneficial owner of,
Borrower, or any shareholder, partner, member or non member manager of any of
the foregoing.

8.3 SALE/ENCUMBRANCE DEFINED.

(a)           A Transfer shall include, but not be limited to: (i) an
installment sales agreement wherein Borrower agrees to sell the Property or any
part thereof for a price to be paid in installments; (ii) an agreement by
Borrower leasing all or a substantial part of the Property for other than actual
occupancy by a space tenant thereunder or a sale, assignment or other transfer
of, or the grant of a security interest in, Borrower’s right, title and interest
in and to any Leases or any Rents; (iii) if a Restricted Party is a corporation,
any merger or consolidation or Transfer of such corporation’s stock or the
creation or issuance of new stock; (iv) if a Restricted Party is a limited or
general partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Transfer of the
partnership interest of any general partner or any profits or proceeds relating
to such partnership interest, or the Transfer of limited partnership interests
or any profits or proceeds relating to such limited partnership interests or the
creation or issuance of new limited partnership interests; (v) if a Restricted
Party is a limited liability company, any merger or consolidation or the change,
removal, resignation or addition of a managing member or non member manager (or
if no managing member, any member) or the Transfer of the membership interest of
a managing member (or if no managing member, any member) or any profits or
proceeds relating to such membership interest, or the Transfer of non managing
membership interests or the creation or issuance of new non managing membership
interests; (vi) if a Restricted Party is a trust or nominee trust, any merger or
consolidation or the Transfer of the legal or beneficial



interest in a Restricted Party or the creation or issuance of new legal or
beneficial interests; or (vii) without limitation to the foregoing, any
voluntary or involuntary sale, transfer, conveyance or pledge by any person or
entity which directly or indirectly controls Borrower (by operation of law or
otherwise) of its direct or indirect controlling interest in Borrower.
Notwithstanding the foregoing, the following transfers shall not be deemed to be
a Transfer requiring Lender’s approval or payment of a transfer fee: (A)
transfer by devise or descent or by operation of law upon the death of a
partner, member or stockholder of any Restricted Party, (B) a sale, transfer or
hypothecation of a partnership, shareholder or membership interest in any
Restricted Party, whichever the case may be, by the current partner(s),
shareholder(s) or member(s), as applicable, to an immediate family member (i.e.,
parents, spouses, siblings, children or grandchildren) of such partner,
shareholder or member (or a trust for the benefit of any such persons); (C) the
sale or pledge, in one or a series of transactions, of not more than forty nine
percent (49%) of the stock in a Restricted Party; provided, however, no such
transfers shall result in the change of voting control in the Restricted Party,
and as a condition to each such transfer, Lender shall receive not less than
thirty (30) days prior written notice of such proposed transfer; (D) the sale or
pledge, in one or a series of transactions, of not more than forty nine percent
(49%) of the limited partnership interests or non managing membership interests
(as the case may be) in a Restricted Party, provided, however, as a condition of
such transfer Lender shall receive not less than thirty (30) days prior written
notice of such proposed transfer. Notwithstanding anything to the contrary
contained in this Section 8.3, (1) a transfer of the ownership interests in
Borrower, SCOLP, or Sponsor shall not (by attribution or otherwise) constitute a
prohibited Transfer, provided that Sponsor maintains at least a 51% ultimate
beneficial ownership interest in Borrower and no transfer of an interest in
Borrower or SCOLP is made to a Prohibited Person, and (2) a conveyance or
assignment of up to the entire equity ownership interest in Sponsor shall not be
deemed to be (by attribution or otherwise) a prohibited Transfer.

(b)           Notwithstanding anything to the contrary contained in this Article
8, and in addition to the transfers permitted hereunder, following the first
anniversary of the date hereof, Lender’s consent to a sale, assignment, or other
transfer of the Property shall not be withheld provided that Lender receives
thirty (30) days prior written notice of such transfer hereunder and no Event of
Default has occurred and is continuing, and further provided that, the following
additional requirements are satisfied:

(i)            Borrower shall pay Lender a transfer fee equal to 0.5% of the
outstanding principal balance of the Loan at the time of such transfer;

(ii)          Borrower shall pay any and all out-of-pocket costs incurred in
connection with the transfer of the Property (including, without limitation,
Lender’s counsel fees and disbursements and all recording fees, title insurance
premiums and mortgage and intangible taxes and the fees and expenses of the
Rating Agencies pursuant to clause (x) below);

(iii)         The proposed transferee (the “Transferee”) or Transferee’s
Principals (hereinafter defined) must have demonstrated expertise in owning and
operating properties similar in location, size and operation to the Property,
which expertise shall be reasonably determined by Lender. The term “Transferee’s
Principals” shall include Transferee’s (A) managing members, general partners or
principal shareholders and (B) such other members, partners or shareholders
which directly or indirectly shall own a 15% or greater interest in Transferee;

(iv)         Transferee and Transferee’s Principals shall, as of the date of
such transfer, have an aggregate net worth and liquidity reasonably acceptable
to Lender;

(v)           Transferee, Transferee’s Principals and all other entities which
may be owned or controlled directly or indirectly by Transferee’s Principals
(“Related Entities”) must not have been a party to any bankruptcy proceedings,
voluntary or involuntary, made an assignment for the benefit of creditors or
taken advantage of any insolvency act, or any act for the benefit of debtors
within seven (7) years prior to the date of the proposed transfer of the
Property;

(vi)         Transferee shall assume all of the obligations of Borrower under
the Loan Documents in a manner satisfactory to Lender in all respects,
including, without limitation, by entering into an assumption agreement in form
and substance satisfactory to Lender and one or more Transferee’s Principals
having an aggregated net worth and liquidity reasonably acceptable to Lender
shall execute in



favor of Lender a Guaranty of Recourse Obligations and Environmental Indemnity
Agreement in form acceptable to Lender;

(vii)        There shall be no material litigation or regulatory action pending
or threatened against Transferee, Transferee’s Principals or Related Entities
which is not reasonably acceptable to Lender;

(viii)       Transferee, Transferee’s Principals and Related Entities shall not
have defaulted under its or their obligations with respect to any other
indebtedness in a manner which is not reasonably acceptable to Lender;

(ix)         Transferee and Transferee’s Principals must be able to satisfy all
the covenants set forth in Sections 4.2 and 5.9 hereof, no Event of Default or
event which, with the giving of notice, passage of time or both, shall
constitute an Event of Default, shall otherwise occur as a result of such
transfer, and Transferee and Transferee’s Principals shall deliver (A) all
organization documentation reasonably requested by Lender, which shall be
reasonably satisfactory to Lender, and (B) all certificates, agreements and
covenants reasonably required by Lender;

(x)           The Rating Agencies selected by Lender shall confirm in a manner
acceptable to Lender that such transfer shall not result in the downgrade,
qualification or withdrawal of any ratings then assigned by such Rating Agencies
to any class of Securities; and

(xi)         Borrower shall deliver, at its sole cost and expense, an
endorsement to the existing title policy insuring the Security Instrument, as
modified by the assumption agreement, as a valid first lien on the Property and
naming the Transferee as owner of the Property, which endorsement shall insure
that, as of the date of the recording of the assumption agreement, the Property
shall not be subject to any additional exceptions or liens other than those
contained in the title policy issued on the date hereof.

(c)           Immediately upon a transfer of the Property to such Transferee and
the satisfaction of all of the above requirements, the named Borrower herein and
any affiliated Guarantor or Indemnitor shall be released from all liability
under this Security Instrument, the Note and the other Loan Documents accruing
after such transfer. The foregoing release shall be effective upon the date of
such transfer, but Lender agrees to provide written evidence thereof reasonably
requested by Borrower.

8.4 LENDER’S RIGHTS. Except as otherwise expressly provided in Section 8.3(b)
hereinabove, Lender reserves the right to condition the consent required
hereunder upon a modification of the terms hereof and on assumption of the Note,
this Security Instrument and the other Loan Documents as so modified by the
proposed transferee, payment of a transfer fee of one percent (1%) of the
principal balance of the Note and all of Lender’s expenses incurred in
connection with such transfer, the approval by Lender of the proposed
transferee, the proposed transferee’s continued compliance with the
representations, warranties and covenants set forth in Sections 4.2 and 5.9
hereof, or such other conditions as Lender shall determine in its sole
discretion to be in the interest of Lender. Lender shall not be required to
demonstrate any actual impairment of its security or any increased risk of
default hereunder in order to declare the Debt immediately due and payable upon
Borrower’s sale, conveyance, mortgage, grant, bargain, encumbrance, pledge,
assignment, or transfer of the Property without Lender’s consent. This provision
shall apply to every sale, conveyance, mortgage, grant, bargain, encumbrance,
pledge, assignment, or transfer of the Property regardless of whether voluntary
or not, or whether or not Lender has consented to any previous sale, conveyance,
mortgage, grant, bargain, encumbrance, pledge, assignment, or transfer of the
Property.

9 - DEFAULT

9.1 EVENTS OF DEFAULT. The occurrence of any one or more of the following events
shall constitute an “Event of Default”: (a) if any portion of the Debt is not
paid on the date the same is due or if the entire Debt is not paid on or before
the Maturity Date; (b) if any of the Taxes or Other Charges is not paid prior to
the date the same becomes delinquent except to the extent sums sufficient to pay
such Taxes and Other Charges have been deposited with Lender in accordance with
the terms of this Security Instrument; (c) if the Policies are not kept in full
force and effect, or if the Policies are not delivered to Lender upon request or
Borrower has not



delivered evidence of the renewal of the Policies thirty (30) days prior to
their expiration as provided in Section 3.2(e); (d) if Borrower violates in any
material respect any of the provisions of Sections 3.6 or 4.2 or Articles 8 or
11; (e) if any representation or warranty of Borrower or any Indemnitor or
Guarantor, or any general partner or managing member of any of the foregoing
made in the Loan Documents or any other certificate, report or financial
statement delivered to Lender by Borrower or on behalf of Borrower in connection
with the Loan shall have been false or misleading in any material respect when
made; (f) if (i) Borrower or any general partner or managing member of Borrower
shall commence any case, proceeding or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, adjustment, liquidation, dissolution or other relief
with respect to it or its debts, or (B) seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its assets, or Borrower or any general partner or managing
member of Borrower shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against Borrower or any general
partner or managing member of Borrower any case, proceeding or other action of a
nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed or undischarged for a period of sixty (60) days; or (iii) there
shall be commenced against Borrower or any general partner or managing member of
Borrower any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets which results in the entry of any order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within sixty (60) days from the entry thereof; or (iv) Borrower
or any general partner or managing member of Borrower shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) Borrower
or any general partner or managing member of Borrower shall generally not, or
shall be unable to, or shall admit in writing its inability to, pay its debts as
they become due; (g) if Borrower shall be in default beyond any applicable
notice or cure period under any other mortgage, deed of trust, deed to secure
debt or other security agreement covering any part of the Property whether it be
superior or junior in lien to this Security Instrument; (h) if the Property
becomes subject to any mechanic’s, materialman’s or other lien other than a lien
for local real estate taxes and assessments not then delinquent and the lien
shall remain undischarged of record (by payment, bonding or otherwise) for a
period of thirty (30) days after Borrower has first received notice thereof; (i)
if any federal tax lien is filed against the Property and same is not discharged
of record (by payment, bonding or otherwise) within thirty (30) days after
Borrower has first received notice thereof; (j) if within ten (10) days of
Lender’s demand therefor Borrower fails to provide Lender with the written
certification and evidence referred to in Section 5.9 hereof or Borrower fails
to comply with its obligations under Section 16.1; (k) if Borrower or any other
Indemnitor shall fail to perform any of its obligations under that certain
environmental indemnity agreement of even date herewith (the “Environmental
Indemnity”) after the expiration of applicable notice and grace periods, if any;
(l) if any default beyond any applicable notice or cure period occurs under any
guaranty or indemnity executed in connection herewith and such default continues
after the expiration of applicable grace periods, if any; or (m) if for more
than ten (10) days after notice from Lender, Borrower shall continue to be in
default under any other term, covenant or condition of the Note, this Security
Instrument or the other Loan Documents in the case of any default which can be
cured by the payment of a sum of money or for thirty (30) days after notice from
Lender in the case of any other default, provided that if such default cannot
reasonably be cured within such thirty (30) day period and Borrower shall have
commenced to cure such default within such thirty (30) day period and thereafter
diligently and expeditiously proceeds to cure the same, such thirty (30) day
period shall be extended for so long as it shall require Borrower in the
exercise of due diligence to cure such default.

10 - RIGHTS AND REMEDIES

10.1 REMEDIES. Upon the occurrence of any Event of Default, Borrower agrees that
Lender may take such action, without notice or demand, as it deems advisable to
protect and enforce its rights against Borrower and in and to the Property,
including, but not limited to, the following actions, each of which may be
pursued concurrently or otherwise, at such time and in such order as Lender may
determine, in its sole discretion, without impairing or otherwise affecting the
other rights and remedies of Lender: (a) declare the entire unpaid Debt to be
immediately due and payable; (b) with or without entry, institute proceedings,
judicial or otherwise, for the complete or partial foreclosure of this Security
Instrument under any applicable provision of law in which case the Property or
any interest therein may be sold for cash or upon credit in one or more parcels
or in several interests or portions and in any order or manner, any partial
foreclosure to be subject to the continuing lien and



security interest of this Security Instrument for the balance of the Debt not
then due, unimpaired and without loss of priority; (c) sell for cash or upon
credit the Property or any part thereof and all estate, claim, demand, right,
title and interest of Borrower therein and rights of redemption thereof,
pursuant to power of sale, judicial decree or otherwise, at one or more sales,
as an entirety or in one or more parcels; (d) institute an action, suit or
proceeding in equity for the specific performance of any covenant, condition or
agreement contained herein, in the Note or in the other Loan Documents; (e)
recover judgment on the Note either before, during or after any proceedings for
the enforcement of this Security Instrument or the other Loan Documents; (f)
apply for the appointment of a receiver, trustee, liquidator or conservator of
the Property, without notice and without regard for the adequacy of the security
for the Debt and without regard for the solvency of Borrower, any Guarantor,
Indemnitor or of any person, firm or other entity liable for the payment of the
Debt; (g) enter into or upon the Property, either personally or by its agents,
nominees or attorneys and dispossess Borrower and its agents and servants
therefrom, without liability for trespass, damages or otherwise and exclude
Borrower and its agents or servants wholly therefrom, and take possession of all
books, records and accounts relating thereto and Borrower agrees to surrender
possession of the Property and of such books, records and accounts to Lender
upon demand, and thereupon Lender may exercise all rights and powers of Borrower
with respect to the Property including, without limitation, (1) the right to
use, operate, manage, control, insure, maintain, repair, restore and otherwise
deal with all and every part of the Property and conduct the business thereat;
(2) the right to make or complete any construction, alterations, additions,
renewals, replacements and improvements to or on the Property as Lender deems
advisable; (3) the right to make, cancel, enforce or modify Leases, obtain and
evict tenants, and demand, sue for, collect and receive all Rents of the
Property and every part thereof; (h) require Borrower to pay monthly in advance
to Lender, or any receiver appointed to collect the Rents, the fair and
reasonable rental value for the use and occupation of such part of the Property
as may be occupied by Borrower; (i) require Borrower to vacate and surrender
possession of the Property to Lender or to such receiver and, in default
thereof, Borrower may be evicted by summary proceedings or otherwise; (j) apply
the receipts from the Property, any Deposits and interest thereon and/or any
unearned Insurance Premiums paid to Lender upon the surrender of any Policies
maintained pursuant to Article 3 hereof (it being agreed that Lender shall have
the right to surrender such Policies upon the occurrence of an Event of
Default), to the payment of the Obligations, in such order, priority and
proportions as Lender shall deem appropriate in its sole discretion; or (k)
exercise any and all rights and remedies granted to a secured party upon default
under the Uniform Commercial Code, including, without limiting the generality of
the foregoing: (1) the right to take possession of the Personal Property or any
part thereof, and to take such other measures as Lender may deem necessary for
the care, protection and preservation of the Personal Property, and (2) request
Borrower at its expense to assemble the Personal Property and make it available
to Lender at a convenient place acceptable to Lender. Any notice of sale,
disposition or other intended action by Lender with respect to the Personal
Property sent to Borrower in accordance with the provisions hereof at least five
(5) days prior to such action, shall constitute commercially reasonable notice
to Borrower. Upon any foreclosure or other sale of the Property pursuant to the
terms hereof, Lender may bid for and purchase the Property and shall be entitled
to apply all or any part of the secured indebtedness as a credit against the
purchase price.

In the event of a sale, by foreclosure, power of sale, or otherwise, of less
than all of the Property, this Security Instrument shall continue as a lien and
security interest on the remaining portion of the Property unimpaired and
without loss of priority. Notwithstanding the provisions of this Section 10.1 to
the contrary, if any Event of Default as described in clause (i) or (ii) of
Subsection 9.1(f) shall occur, the entire unpaid Debt shall be automatically due
and payable, without any further notice, demand or other action by Lender.

10.2 APPLICATION OF PROCEEDS. The purchase money, proceeds and avails of any
disposition of the Property, or any part thereof, or any other sums collected by
Lender pursuant to the Note, this Security Instrument or the other Loan
Documents, may be applied by Lender to the payment of the Debt in such priority
and proportions as Lender in its discretion shall deem proper, with the
remainder, if any, to be disbursed to Borrower or to the person or persons
legally entitled thereto in accordance with the requirements of Applicable Law.

10.3 RIGHT TO CURE DEFAULTS. Upon the occurrence of any Event of Default, Lender
may, but without any obligation to do so and without notice to or demand on
Borrower and without releasing Borrower from any obligation hereunder or curing
or being deemed to have cured any default hereunder, make or do the same in such
manner and to such extent as Lender may deem necessary to protect the security
hereof. Lender is authorized to enter upon the Property for such purposes, or
appear in, defend, or bring any action or



proceeding to protect its interest in the Property or to foreclose this Security
Instrument or collect the Debt, and the cost and expense thereof (including
reasonable attorneys’ fees to the extent permitted by law), with interest as
provided in this Section 10.3, shall constitute a portion of the Debt and shall
be due and payable to Lender upon demand. All such costs and expenses incurred
by Lender in remedying such Event of Default or such failed payment or act or in
appearing in, defending, or bringing any such action or proceeding shall bear
interest at the Default Rate (as defined in the Note), for the period after
notice from Lender that such cost or expense was incurred to the date of payment
to Lender. All such costs and expenses incurred by Lender together with interest
thereon calculated at the Default Rate shall be deemed to constitute a portion
of the Debt and be secured by this Security Instrument and the other Loan
Documents and shall be immediately due and payable upon demand by Lender
therefor.

10.4 ACTIONS AND PROCEEDINGS. Lender has the right to appear in and defend any
action or proceeding brought with respect to the Property and to bring any
action or proceeding, in the name and on behalf of Borrower, which Lender, in
its discretion, decides should be brought to protect its interest in the
Property.

10.5 RECOVERY OF SUMS REQUIRED TO BE PAID. Lender shall have the right from time
to time to take action to recover any sum or sums which constitute a part of the
Debt as the same become due, without regard to whether or not the balance of the
Debt shall be due, and without prejudice to the right of Lender thereafter to
bring an action of foreclosure, or any other action, for a default or defaults
by Borrower existing at the time such earlier action was commenced.

10.6 EXAMINATION OF BOOKS AND RECORDS. Lender, its agents, accountants and
attorneys shall have the right to examine the records, books, management and
other papers of Borrower which reflect upon its financial condition, at the
Property or at any other office where the books and records are located. Lender
and its agents shall have the right to make copies and extracts from the
foregoing records and other papers. In addition, Lender, its agents, accountants
and attorneys shall have the right to examine and audit the books and records of
Borrower pertaining to the income, expenses and operation of the Property during
reasonable business hours at any office of Borrower where the books and records
are located. This Section 10.6 shall apply throughout the term of the Note and
without regard to whether an Event of Default has occurred or is continuing.
Lender shall bear the cost of any examination, audit or copying under this
Section 10.6 unless such actions are taken in connection with an Event of
Default.

10.7 OTHER RIGHTS, ETC. (a)The failure of Lender to insist upon strict
performance of any term hereof shall not be deemed to be a waiver of any term of
this Security Instrument. Borrower shall not be relieved of Borrower’s
obligations hereunder by reason of (i) the failure of Lender to comply with any
request of Borrower, any Guarantor or any Indemnitor to take any action to
foreclose this Security Instrument or otherwise enforce any of the provisions
hereof or of the Note or the other Loan Documents, (ii) the release, regardless
of consideration, of the whole or any part of the Property, or of any person
liable for the Debt or any portion thereof, or (iii) any agreement or
stipulation by Lender extending the time of payment or otherwise modifying or
supplementing the terms of the Note, this Security Instrument or the other Loan
Documents.

(b)           It is agreed that the risk of loss or damage to the Property is on
Borrower, and Lender shall have no liability whatsoever for decline in value of
the Property, for failure to maintain the Policies, or for failure to determine
whether insurance in force is adequate as to the amount of risks insured.
Possession by Lender shall not be deemed an election of judicial relief, if any
such possession is requested or obtained, with respect to any Property or
collateral not in Lender’s possession.

(c)           Lender may resort for the payment of the Debt to any other
security held by Lender in such order and manner as Lender, in its discretion,
may elect. Lender may take action to recover the Debt, or any portion thereof,
or to enforce any covenant hereof without prejudice to the right of Lender
thereafter to foreclose this Security Instrument. The rights of Lender under
this Security Instrument shall be separate, distinct and cumulative and none
shall be given effect to the exclusion of the others. No act of Lender shall be
construed as an election to proceed under any one provision herein to the
exclusion of any other provision. Lender shall not be limited exclusively to the
rights and remedies herein stated but shall be entitled to every right and
remedy now or hereafter afforded at law or in equity.



10.8 RIGHT TO RELEASE ANY PORTION OF THE PROPERTY. Lender may release any
portion of the Property for such consideration as Lender may require without, as
to the remainder of the Property, in any way impairing or affecting the lien or
priority of this Security Instrument, or improving the position of any
subordinate lienholder with respect thereto, except to the extent that the
obligations hereunder shall have been reduced by the actual monetary
consideration, if any, received by Lender for such release, and may accept by
assignment, pledge or otherwise any other property in place thereof as Lender
may require without being accountable for so doing to any other lienholder. This
Security Instrument shall continue as a lien and security interest in the
remaining portion of the Property.

10.9 INTENTIONALLY DELETED.

10.10 RECOURSE AND CHOICE OF REMEDIES. Notwithstanding any other provision of
this Security Instrument, including but not limited to Article 13 hereof, Lender
and other Indemnified Parties (defined in Section 11.1 below) are entitled to
enforce the obligations of Borrower, Guarantor and Indemnitor contained in
Sections 11.2 and 11.3 without first resorting to or exhausting any security or
collateral and without first having recourse to the Note or any of the Property,
through foreclosure or acceptance of a deed in lieu of foreclosure or otherwise,
and in the event Lender commences a foreclosure action against the Property,
Lender is entitled to pursue a deficiency judgment with respect to such
obligations against Borrower, Guarantor and Indemnitor. The provisions of
Sections 11.2 and 11.3 are exceptions to any non-recourse or exculpation
provisions in the Note, this Security Instrument or the other Loan Documents,
and Borrower, Guarantor and Indemnitor are fully and personally liable for the
obligations pursuant to Sections 11.2 and 11.3. The liability of Borrower,
Guarantor and Indemnitor for the obligations pursuant to Sections 11.2 and 11.3
are not limited to the original principal amount of the Note. Notwithstanding
the foregoing, nothing herein shall inhibit or prevent Lender from foreclosing
pursuant to this Security Instrument or exercising any other rights and remedies
pursuant to the Note, this Security Instrument and the other Loan Documents,
whether simultaneously with foreclosure proceedings or in any other sequence. A
separate action or actions may be brought and prosecuted against Borrower,
whether or not action is brought against any other person or entity or whether
or not any other person or entity is joined in the action or actions.

10.11 RIGHT OF ENTRY. Lender and its agents shall have the right to enter and
inspect the Property at all reasonable times.

10.12 DEFAULT INTEREST AND LATE CHARGES. Borrower acknowledges that, without
limitation to any of Lender’s rights or remedies set forth in this Security
Instrument, Lender has the right following an Event of Default to demand
interest on the principal amount of the Note at the Default Rate and late
payment charges in accordance with the terms of the Note.

11 - INDEMNIFICATION

11.1 GENERAL INDEMNIFICATION. Borrower shall, at its sole cost and expense,
protect, defend, indemnify, release and hold harmless the Indemnified Parties
for, from and against any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, costs, expenses, diminutions in value, fines, penalties,
charges, fees, expenses, judgments, awards, amounts paid in settlement, punitive
damages, foreseeable and unforeseeable consequential damages, of whatever kind
or nature (including but not limited to attorneys’ fees and other costs of
defense) (the “Losses”) imposed upon or incurred by or asserted against any
Indemnified Parties and directly or indirectly arising out of or in any way
relating to any one or more of the following, except to the extent the following
relate solely to an Indemnified Party’s gross negligence or willful misconduct:
(a) any Event of Default; (b) any and all lawful action that may be taken by
Lender in connection with the enforcement of the provisions of this Security
Instrument or the Note or any of the other Loan Documents, whether or not suit
is filed in connection with same, or in connection with Borrower, any Guarantor
or Indemnitor becoming a party to a voluntary or involuntary federal or state
bankruptcy, insolvency or similar proceeding; (c) any accident, injury to or
death of persons or loss of or damage to property occurring in, on or about the
Property or any part thereof or on the adjoining sidewalks, curbs, adjacent
property or adjacent parking areas, streets or ways; (d) any use, nonuse or
condition in, on or about the Property or any part thereof; (e) any failure on
the part of Borrower to perform or be in compliance with any of the terms of
this Security Instrument; (f) the failure of any person to file timely with the



Internal Revenue Service an accurate Form 1099-B, Statement for Recipients of
Proceeds from Real Estate, Broker and Barter Exchange Transactions, which may be
required in connection with the Security Instrument, or to supply a copy thereof
in a timely fashion to the recipient of the proceeds of the transaction in
connection with which this Security Instrument is made; (g) any failure of the
Property to be in compliance with any Applicable Laws; (h) the enforcement by
any Indemnified Party of the provisions of this Article 11; (i) the payment of
any commission, charge or brokerage fee to anyone which may be payable by any
party other than Lender in connection with the funding of the Loan; or (j) any
misrepresentation made by Borrower in this Security Instrument or any other Loan
Document. Any amounts payable to Lender by reason of the application of this
Section 11.1 shall become immediately due and payable and shall bear interest at
the Default Rate from the date loss or damage is sustained by Lender until paid.
For purposes of this Article 11, the term “Indemnified Parties” means Lender and
any person or entity who is or will have been involved in the origination of the
Loan, any person or entity who is or will have been involved in the servicing of
the Loan, any person or entity in whose name the encumbrance created by this
Security Instrument is or will have been recorded and persons and entities who
may hold or acquire or will have held a full or partial interest in the Loan,
including, but not limited to, custodians, trustees and other fiduciaries who
hold or have held a full or partial interest in the Loan.

11.2 MORTGAGE AND/OR INTANGIBLE TAX. Borrower shall, at its sole cost and
expense, protect, defend, indemnify, release and hold harmless the Indemnified
Parties from and against any and all Losses imposed upon or incurred by or
asserted against any Indemnified Parties and directly or indirectly arising out
of or in any way relating to any tax on the making and/or recording of this
Security Instrument, the Note or any of the other Loan Documents.

11.3 ERISA INDEMNIFICATION. Borrower shall, at its sole cost and expense,
protect, defend, indemnify, release and hold harmless the Indemnified Parties
from and against any and all Losses (including, without limitation, attorneys’
fees and costs incurred in the investigation, defense, and settlement of Losses
incurred in correcting any prohibited transaction or in the sale of a prohibited
loan, and in obtaining any individual prohibited transaction exemption under
ERISA that may be required, in Lender’s sole discretion) that Lender may incur,
directly or indirectly, as a result of a default under Section 5.9.

11.4 DUTY TO DEFEND; ATTORNEYS’ FEES AND OTHER FEES AND EXPENSES. Upon written
request by any Indemnified Party, Borrower shall defend such Indemnified Party
(if requested by any Indemnified Party, in the name of the Indemnified Party) by
attorneys and other professionals approved by the Indemnified Parties.
Notwithstanding the foregoing, any Indemnified Parties may, in their sole and
absolute discretion, engage their own attorneys and other professionals to
defend or assist them, and, at the option of Indemnified Parties, their
attorneys shall control the resolution of claim or proceeding. Upon demand,
Borrower shall pay or, in the sole and absolute discretion of the Indemnified
Parties, reimburse, the Indemnified Parties for the payment of reasonable fees
and disbursements of attorneys, engineers, environmental consultants,
laboratories and other professionals in connection therewith.

12 - WAIVERS

12.1 WAIVER OF COUNTERCLAIM. Borrower hereby waives the right to assert a
counterclaim, other than a mandatory or compulsory counterclaim, in any action
or proceeding brought against it by Lender arising out of or in any way
connected with this Security Instrument, the Note, any of the other Loan
Documents, or the Obligations. Any assignee of Lender’s interest in this
Security Instrument and the other Loan Documents shall take the same free and
clear of all offsets, counterclaims or defenses which are unrelated to such
documents which Borrower may otherwise have against any assignor of such
documents, and no such unrelated counterclaim or defense shall be interposed or
asserted by Borrower in any action or proceeding brought by any such assignee
upon such documents, and any such rights to interpose or assert any such
unrelated offset, counterclaim or defense in any such action or proceeding is
hereby expressly waived by Borrower.

12.2 MARSHALLING AND OTHER MATTERS. Borrower hereby waives, to the extent
permitted by law, the benefit of all appraisement, valuation, stay, extension,
reinstatement and redemption laws now or hereafter in force and all rights of
marshalling in the event of any sale hereunder of the Property or any part
thereof or any interest therein. Further, Borrower hereby expressly waives any
and all rights of redemption from sale under any order or decree of foreclosure
of this Security Instrument on behalf of Borrower, and on



behalf of each and every person acquiring any interest in or title to the
Property subsequent to the date of this Security Instrument and on behalf of all
persons to the extent permitted by applicable law.

12.3 WAIVER OF NOTICE. Borrower shall not be entitled to any notices of any
nature whatsoever from Lender except with respect to matters for which this
Security Instrument specifically and expressly provides for the giving of notice
by Lender to Borrower and except with respect to matters for which Lender is
required by applicable law to give notice, and Borrower hereby expressly waives
the right to receive any notice from Lender with respect to any matter for which
this Security Instrument does not specifically and expressly provide for the
giving of notice by Lender to Borrower.

12.4 SOLE DISCRETION OF LENDER. Wherever pursuant to this Security Instrument
(a) Lender exercises any right given to it to approve or disapprove, (b) any
arrangement or term is to be satisfactory to Lender, or (c) any other decision
or determination is to be made by Lender, the decision of Lender to approve or
disapprove, all decisions that arrangements or terms are satisfactory or not
satisfactory and all other decisions and determinations made by Lender, shall be
in the sole and absolute discretion of Lender and shall be final and conclusive,
except as may be otherwise expressly and specifically provided herein.

12.5 SURVIVAL. The indemnifications made pursuant to Article 11 shall continue
indefinitely in full force and effect and shall survive and shall in no way be
impaired by: any satisfaction or other termination of this Security Instrument,
any assignment or other transfer of all or any portion of this Security
Instrument or Lender’s interest in the Property (but, in such case, shall
benefit both Indemnified Parties and any assignee or transferee), any exercise
of Lender’s rights and remedies pursuant hereto including but not limited to
foreclosure or acceptance of a deed in lieu of foreclosure, any exercise of any
rights and remedies pursuant to the Note or any of the other Loan Documents, any
transfer of all or any portion of the Property (whether by Borrower or by Lender
following foreclosure or acceptance of a deed in lieu of foreclosure or at any
other time), any amendment to this Security Instrument, the Note or the other
Loan Documents, and any act or omission that might otherwise be construed as a
release or discharge of Borrower from the obligations pursuant hereto.

12.6 WAIVER OF TRIAL BY JURY. BORROWER HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR
INDIRECTLY TO THE LOAN, THE APPLICATION FOR THE LOAN, THE NOTE, THIS SECURITY
INSTRUMENT OR THE OTHER LOAN DOCUMENTS OR ANY ACTS OR OMISSIONS OF LENDER, ITS
OFFICERS, EMPLOYEES, DIRECTORS OR AGENTS IN CONNECTION THEREWITH.

13 - EXCULPATION

13.1 EXCULPATION. Except as otherwise provided in Section 13.1 below, in the
Note or in the other Loan Documents, Lender shall not enforce the liability and
obligation of Borrower to perform and observe the obligations contained in the
Note or this Security Instrument by any action or proceeding wherein a money
judgment shall be sought against Borrower (or against its general partners,
without regard to the provisions of Section 13.1 below), except that Lender may
sell the Property under any power of sale or right of non-judicial foreclosure
or bring a foreclosure action, confirmation action, action for specific
performance or other appropriate action or proceeding to enable Lender to
enforce and realize upon the Note, this Security Instrument, the other Loan
Documents, and the interest in the Property, the Rents and any other collateral
given to Lender created by the Note, this Security Instrument and the other Loan
Documents; provided, however, that any judgment in any such action or proceeding
shall be enforceable against Borrower (but not the general partners of Borrower)
only to the extent of Borrower’s interest in the Property, in the Rents and in
any other collateral given to Lender. Lender, by accepting the Note and this
Security Instrument, agrees that it shall not, except as otherwise provided in
Section 10.10, sue for, seek or demand any deficiency judgment against Borrower
or its general partners in any such action or proceeding, under or by reason of
or under or in connection with the Note, the other Loan Documents or this
Security Instrument.

13.2 RESERVATION OF CERTAIN RIGHTS. The provisions of Section 13.1 shall not,
however, (a) constitute a waiver, release or impairment of any obligation
evidenced or secured by the Note, the



other Loan Documents or this Security Instrument; (b) Intentionally Deleted; (c)
impair the right of Lender to name Borrower as a party defendant in any action
or suit for judicial foreclosure and sale under this Security Instrument; (d)
affect the validity or enforceability of any indemnity, guaranty, master lease
or similar instrument made in connection with the Note, this Security
Instrument, or the other Loan Documents; (e) impair the right of Lender to
obtain the appointment of a receiver; (f) impair the enforcement of the
Assignment of Leases and Rents executed in connection herewith; (g) impair the
right of Lender to obtain a deficiency judgment or judgment on the Note against
Borrower if necessary to obtain any insurance proceeds or condemnation awards to
which Lender would otherwise be entitled under this Security Instrument,
provided, however, Lender shall only enforce such judgment against the insurance
proceeds and/or condemnation awards; or (h) impair the right of Lender to
enforce the provisions of Sections 10.10, 11.2 and 11.3 of this Security
Instrument.

13.3 EXCEPTIONS TO EXCULPATION. Notwithstanding the provisions of this Article
to the contrary, Borrower shall be personally liable to Lender for the Losses it
incurs due to: (i) fraud or intentional, material misrepresentation by Borrower,
SCOLP, or any of their agents, principals, officers or employees,
(ii) Borrower’s misapplication or misappropriation of insurance proceeds,
condemnation awards, or tenant security deposits, if, and to the extent Borrower
or its agents have the right and ability to control the disbursement of such
proceeds, awards or deposit; (iii) Rents received by Borrower after the
occurrence of an Event of Default, provided that such Rents (y) are not applied
towards either the Monthly Payment or the ordinary and necessary operating
expenses of the Property and Borrower has provided Lender with evidence of same
in a form acceptable to Lender, or (z) are paid to Lender, (iv) so long as
Borrower has possession and control of the Property, Borrower’s failure to pay
(except to the extent that sums sufficient to pay such amounts have been
deposited in escrow with Lender pursuant to the terms of this Security
Instrument) Taxes or other liens with priority over Lender’s lien on the
Property or other liens established under the Loan Documents, to the extent
funds are available from the operation of the Property for such purpose, or from
escrow deposits made to Lender for such purpose (regardless of whether Lender
uses such funds to pay such Taxes or other liens), (v) damage to the Property
arising from (y) the intentional misconduct or gross negligence of Borrower,
SCOLP, or any of their principals, officers, agents or employees, or (z) any
removal of the Property in violation of the Loan Documents, or (vi) Borrower’s
or any other Indemnitor’s failure to comply with the provisions of the
Environmental Indemnity.

13.4 RECOURSE. Notwithstanding the foregoing, the agreement of Lender not to
pursue recourse liability as set forth in Section 13.1 above SHALL BECOME NULL
AND VOID and shall be of no further force and effect (i) in the event of
Borrower’s default under Sections 4.2 or 8.2 of this Security Instrument, or
(ii) if the Property or any part thereof shall become an asset in (1) a
voluntary bankruptcy or insolvency proceeding, or (2) an involuntary bankruptcy
or insolvency proceeding (A) which is commenced by any party controlling,
controlled by or under common control with Borrower (which shall include, but
not be limited to, any creditor or claimant acting in concert with Borrower or
any the foregoing parties) (the “Borrowing Group”) or (B) in which any member of
the Borrowing Group objects to a motion by Lender for relief from any stay or
injunction from the foreclosure of this Security Instrument or any other
remedial action permitted hereunder or under the Note or the other Loan
Documents.

13.5 BANKRUPTCY CLAIMS. Nothing herein shall be deemed to be a waiver of any
right which Lender may have under Sections 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Debt or to require that all collateral shall continue to secure all of the Debt
owing to Lender in accordance with the Note, this Security Instrument and the
other Loan Documents.

14 - NOTICES

14.1 NOTICES. All notices or other written communications hereunder shall be
deemed to have been properly given (i) upon delivery, if delivered in person,
(ii) one (1) Business Day (defined below) after having been deposited for
overnight delivery with any reputable overnight courier service, or (iii) three
(3) Business Days after having been deposited in any post office or mail
depository regularly maintained by the U.S. Postal Service and sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

 



 

If to Borrower:

Sea Breeze Limited Partnership

27777 Franklin Road, Suite 200

Southfield, Michigan 48034

Attention: Jonathan M. Colman

With a copy to:

Jaffe, Raitt, Heuer & Weiss, P.C.

27777 Franklin Road, Suite 2500

Southfield, Michigan 48034

Attention: Arthur A. Weiss

If to Lender:

Lehman Brothers Bank, FSB

399 Park Avenue, 8th Floor

New York, New York 10022

Attention: John Herman

With a copy to:

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, New York 10038

Attention: William Campbell, Esq.

 

or addressed as such party may from time to time designate by written notice to
the other parties.

Either party by notice to the other may designate additional or different
addresses for subsequent notices or communications.

For purposes of this Subsection, “Business Day” shall mean a day on which
commercial banks are not authorized or required by law to close in New York, New
York.

15 - APPLICABLE LAW

15.1 CHOICE OF LAW. This Security Instrument shall be governed, construed,
applied and enforced in accordance with the laws of the state in which the
Property is located and the applicable laws of the United States of America.

15.2 USURY LAWS. This Security Instrument and the Note are subject to the
express condition that at no time shall Borrower be obligated or required to pay
interest on the Debt at a rate which could subject the holder of the Note to
either civil or criminal liability as a result of being in excess of the maximum
interest rate which Borrower is permitted by applicable law to contract or agree
to pay. If by the terms of this Security Instrument or the Note, Borrower is at
any time required or obligated to pay interest on the Debt at a rate in excess
of such maximum rate, the rate of interest under the Security Instrument and the
Note shall be deemed to be immediately reduced to such maximum rate and the
interest payable shall be computed at such maximum rate and all prior interest
payments in excess of such maximum rate shall be applied and shall be deemed to
have been payments in reduction of the principal balance of the Note. All sums
paid or agreed to be paid to Lender for the use, forbearance, or detention of
the Debt shall, to the extent permitted by applicable law, be amortized,
prorated, allocated, and spread throughout the full stated term of the Note
until payment in full so that the rate or amount of interest on account of the
Debt does not exceed the maximum lawful rate of interest from time to time in
effect and applicable to the Debt for so long as the Debt is outstanding.

15.3 PROVISIONS SUBJECT TO APPLICABLE LAW. All rights, powers and remedies
provided in this Security Instrument may be exercised only to the extent that
the exercise thereof does not violate any applicable provisions of law and are
intended to be limited to the extent necessary so that they will not render this
Security Instrument invalid, unenforceable or not entitled to be recorded,
registered or filed under the



provisions of any applicable law. If any term of this Security Instrument or any
application thereof shall be invalid or unenforceable, the remainder of this
Security Instrument and any other application of the term shall not be affected
thereby.

16 - SECONDARY MARKET

16.1 TRANSFER OF LOAN. Lender may, at any time, sell, transfer or assign the
Note, this Security Instrument and the other Loan Documents, and any or all
servicing rights with respect thereto, or grant participations therein or issue
mortgage pass-through certificates or other securities (the “Securities”)
evidencing a beneficial interest in a rated or unrated public offering or
private placement (such process, a “Securitization”). Lender may forward to each
purchaser, transferee, assignee, servicer, participant, investor in such
Securities or any rating agency (a “Rating Agency”) rating such Securities (all
of the foregoing entities collectively referred to as the “Investor”) and each
prospective Investor, all documents and information which Lender now has or may
hereafter acquire relating to the Debt and to Borrower, any Guarantor, any
Indemnitor and the Property, whether furnished by Borrower, any Guarantor, any
Indemnitor or otherwise, as Lender determines necessary or desirable. Borrower
shall promptly furnish and Borrower, any Guarantor and any Indemnitor consent to
Lender furnishing to such Investors or such prospective Investors or Rating
Agency any and all available information concerning the Property, the Leases,
the financial condition of Borrower, any Guarantor and any Indemnitor as may be
reasonably requested by Lender, any Investor or any prospective Investor or
Rating Agency (including, but not limited to, copies of information previously
supplied to Lender) in connection with any sale, transfer or participation
interest. In addition to any other obligations Borrower may have under this
Section 16.1, Borrower, SCOLP and any Guarantor or Indemnitor agree to cooperate
with Lender and its Affiliates in connection with any transfer made or any
Securities created pursuant to this Section, including: (a) making or causing to
be made changes or modifications to (i) the Loan Documents, including (1)
bifurcating the Note into two or more notes and/or splitting this Security
Instrument into two or more mortgages, deeds of trust or deeds to secure debt
(as the case may be) of the same or different priorities or otherwise as
determined by and acceptable to Lender or (2) dividing the Note into multiple
components corresponding to tranches of certificates to be issued in a
Securitization each having a notional balance and an interest rate determined by
Lender; provided, however, (1) in the event any new promissory notes evidencing
the Loan are prepared and executed in connection with such a separation, Lender
shall promptly return the original Note to Borrower and (2) Borrower shall not
be required to modify or amend any Loan Document if the overall effect of such
modification or amendment would (x) except as the result of an Event of Default
and the acceleration of the Loan, change the weighted average interest rate, the
maturity, the application of payments or the amortization of principal set forth
in the Note, (y) modify or amend any other term of the Note or the other Loan
Documents in a manner adverse to Borrower in any material respect, or (z) modify
the manner in which Borrower and/or its Affiliates operate the Property or
conduct their business operations, (ii) the organizational documents of Borrower
and each Affiliate of Borrower required to be a Special Purpose Entity pursuant
to the terms of this Security Instrument, (iii) any customary opinion letters,
and (iv) other documentation as may be requested by Lender or a Rating Agency;
(b) obtaining ratings from two or more Rating Agencies; (c) reviewing sections
specifically identified by Lender of prepared offering materials relating to the
Property, Borrower, SCOLP, any Guarantor or Indemnitor, and making certain
representations and warranties as may be reasonably requested by Lender with
regard to such specifically identified sections of offering materials, and
consistent with the facts covered by such representations and warranties as they
exist on the date thereof; provided, however, such obligation shall not create
any obligation on the part of Borrower to update the effective date of any
representations made by Borrower in connection with the origination of the Loan;
(d) promptly delivering updated information on Borrower, SCOLP, any Guarantor or
Indemnitor and the Property; (e) participating (including senior management of
Borrower, SCOLP and any Guarantor or Indemnitor) in bank, Rating Agency or
investor meetings if requested by Lender; and (f) providing Lender and its
Affiliates with customary indemnifications regarding misstatements or omissions
of material facts. Notwithstanding the foregoing, Borrower shall not be required
to incur any costs of Lender or any other party that is not an Affiliate of
Borrower in connection with the cooperation of Borrower, SCOLP and any Guarantor
or Indemnitor contemplated by this Section 16.1.

17 - COSTS

17.1 PERFORMANCE AT BORROWER’S EXPENSE. Borrower acknowledges and confirms that
Lender shall be entitled to impose certain administrative processing and/or
commitment fees in connection



with: (a) extensions, renewals, modifications, amendments and terminations of
the Loan Documents requested by Borrower, and (b) the release or substitution of
collateral for the Loan requested by Borrower, and that Lender shall be entitled
to reimbursement for its reasonable out-of-pocket costs and expenses associated
with its provision of consents, waivers and approvals under the Loan Documents
(the occurrence of any of the above shall be called an “Event”). Borrower
further acknowledges and confirms that it shall be responsible for the payment
of all costs of reappraisal of the Property or any part thereof, which are
required by law, regulation or any governmental or quasi-governmental authority.
Borrower hereby acknowledges and agrees to pay, immediately, upon demand, all
such fees, costs and expenses.

17.2 ATTORNEY’S FEES FOR ENFORCEMENT. (a) Borrower shall pay all reasonable
legal fees incurred by Lender in connection with the preparation of the Note,
this Security Instrument and the other Loan Documents, and (b) Borrower shall
pay to Lender on demand any and all expenses, including legal expenses and
attorneys’ fees, incurred or paid by Lender in protecting its interest in the
Property or in collecting any amount payable hereunder or in enforcing its
rights hereunder with respect to the Property, whether or not any legal
proceeding is commenced hereunder or thereunder and whether or not any default
or Event of Default shall have occurred and is continuing, together with
interest thereon at the Default Rate from the date paid or incurred by Lender
until such expenses are paid by Borrower.

18 - DEFINITIONS

18.1 GENERAL DEFINITIONS. Unless the context clearly indicates a contrary intent
or unless otherwise specifically provided herein, words used in this Security
Instrument may be used interchangeably in singular or plural form and the word
“Borrower”, in addition to the meaning given to such term in the opening
paragraph of this Security Instrument, shall also mean “each Borrower and any
subsequent owner or owners of the Property or any part thereof or any interest
therein,” the word “Lender”, in addition to the meaning given to such term in
the opening paragraph of this Security Instrument, shall also mean “Lender, its
servicer and any subsequent holder of the Note,” the word “Note”, in addition to
the meaning given to such term in the Recital paragraph of this Security
Instrument, shall also mean “the Note and any other evidence of indebtedness
secured by this Security Instrument,” the word “person” shall include an
individual, corporation, partnership, limited liability company, trust,
unincorporated association, government, governmental authority, and any other
entity, the word “Property” shall include any portion of the Property and any
interest therein, and the phrases “attorneys’ fees”, “legal fees” and “counsel
fees” shall include any and all reasonable attorneys’, paralegal and law clerk
fees and disbursements, including, but not limited to, fees and disbursements at
the pre-trial, trial and appellate levels incurred or paid by Lender in
protecting its interest in the Property, the Leases and the Rents and enforcing
its rights hereunder. The terms “include(s)” and “including” shall mean
“include(s), without limitation” and “including, without limitation”,
respectively.

19 - MISCELLANEOUS PROVISIONS

19.1 NO ORAL CHANGE. This Security Instrument, and any provisions hereof, may
not be modified, amended, waived, extended, changed, discharged or terminated
orally or by any act or failure to act on the part of Borrower or Lender, but
only by an agreement in writing signed by the party against whom enforcement of
any modification, amendment, waiver, extension, change, discharge or termination
is sought.

19.2 LIABILITY. If Borrower consists of more than one person, the obligations
and liabilities of each such person hereunder shall be joint and several. This
Security Instrument shall be binding upon and inure to the benefit of Borrower
and Lender and their respective successors and assigns forever.

19.3 INAPPLICABLE PROVISIONS. If any term, covenant or condition of the Note or
this Security Instrument is held to be invalid, illegal or unenforceable in any
respect, the Note and this Security Instrument shall be construed without such
provision.

19.4 HEADINGS, ETC. The headings and captions of various Sections of this
Security Instrument are for convenience of reference only and are not to be
construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.



19.5 DUPLICATE ORIGINALS; COUNTERPARTS. This Security Instrument may be executed
in any number of duplicate originals and each duplicate original shall be deemed
to be an original. This Security Instrument may be executed in several
counterparts, each of which counterparts shall be deemed an original instrument
and all of which together shall constitute a single Security Instrument. The
failure of any party hereto to execute this Security Instrument, or any
counterpart hereof, shall not relieve the other signatories from their
obligations hereunder.

19.6 NUMBER AND GENDER. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice versa.

19.7 SUBROGATION. If any or all of the proceeds of the Note have been used to
extinguish, extend or renew any indebtedness heretofore existing against the
Property, then, to the extent of the funds so used, Lender shall be subrogated
to all of the rights, claims, liens, titles, and interests existing against the
Property heretofore held by, or in favor of, the holder of such indebtedness and
such former rights, claims, liens, titles, and interests, if any, are not waived
but rather are continued in full force and effect in favor of Lender and are
merged with the lien and security interest created herein as cumulative security
for the payment and performance of the Obligations.

19.8 BROKERS. Borrower agrees to pay and to indemnify and hold Lender harmless
from any all loss, cost or expense (including attorneys’ fees and expenses)
arising from the claims of any brokers or anyone claiming a right to any fees in
connection with the financing of the Property. Notwithstanding the foregoing,
Borrower acknowledges that Lender or its affiliates may have a contractual
relationship with the broker, if any, that arranged the Loan on Borrower’s
behalf, and that such broker may be entitled to fees from Lender or its
affiliates in connection with the origination, closing or servicing of the Loan,
which fees shall be in addition to any brokerage fees owed by Borrower to such
broker. Borrower shall not be responsible for any such additional fees. Borrower
acknowledges and agrees that it has made and will make such inquiries of the
broker, if any, that arranged the Loan with respect to the nature or existence
of such arrangement. No agreement by Lender to pay any such fees or compensation
to such broker (if any) shall be binding upon Lender unless it is set forth in
separate written instrument that has been duly executed by Lender and such
broker.

19.9 ENTIRE AGREEMENT. The Note, this Security Instrument and the other Loan
Documents constitute the entire understanding and agreement between Borrower and
Lender with respect to the transactions arising in connection with the Debt and
supersede all prior written or oral understandings and agreements between
Borrower and Lender with respect thereto. Borrower hereby acknowledges that,
except as incorporated in writing in the Note, this Security Instrument and the
other Loan Documents, there are not, and were not, and no persons are or were
authorized by Lender to make, any representations, understandings, stipulations,
agreements or promises, oral or written, with respect to the transaction which
is the subject of the Note, this Security Instrument and the other Loan
Documents.

20 - STATE SPECIFIC PROVISIONS

20.1 FUTURE ADVANCES. This Security Instrument is intended to apply to future
advances pursuant to 25 Del. C. § 2118. This Security Instrument secures not
only existing indebtedness or advances made contemporaneously with the execution
hereof, if any, but also future principal advances, with all interest accrued
thereon, to or for the benefit of Borrower up to a maximum principal amount of
FORTY MILLION AND 00/100 DOLLARS ($40,000,000.00), made pursuant to the terms of
the Note, this Security Instrument, the Other Loan Documents and other documents
evidencing the secured indebtedness (as the same may be modified, amended or
supplemented from time to time), the terms of all of which are incorporated
herein by reference. All such future advances, whether such advances are
obligatory, optional or both and whether made before or after default or
maturity or other similar event, shall be secured by this Security Instrument to
the same extent as if such future advances were made contemporaneously with the
execution of the Security Instrument, even though no advance may have been made
at the time of execution of this Security Instrument and even though no
indebtedness is outstanding at the time any advance is made. Any lien attaching
to the Property after the date hereof shall be under, subject and subordinate to
all indebtedness, including without limitation, future advances



(regardless of when made) secured hereby. This Security Instrument shall also
secure, in addition to the maximum principal amount specified herein,
disbursements and other advances made for the payment of taxes, assessments,
maintenance, care, protection or insurance on the Property, for the discharge of
liens having priority over the lien of this Security Instrument, for the curing
of waste of the Property, for indemnification obligations regarding
environmental liabilities of the Property, and for service charges and expenses
incurred by reason of a default hereunder, including, without limitation, late
charges, attorney’s fees and court costs, together with interest on all such
disbursements at the rate then in effect under the Note or this Security
Instrument, and all other charges, disbursements, advances, costs and expenses
now or hereafter permitted by law. The preference and priority of the lien of
this Security Instrument shall extend to any and all modifications of this
Security Instrument or of the obligations secured by this Security Instrument,
except to the extent expressly limited by Applicable Laws. Nothing herein
contained shall be deemed an obligation on the part of the Lender to make any
future advances.

20.2 CONFLICTING PROVISIONS. The provisions of this Article are intended to
supplement, and not limit, the other provisions of this Security Instrument;
provided, however, that in the event the provisions of this Article contradict
any other provision of this Security Instrument, the provisions of this Article
shall govern.

 

[Remainder of Page Intentionally Left Blank]

IN WITNESS WHEREOF, the Borrower has duly executed this Security Instrument with
the intent that the document be executed and delivered as a sealed instrument,
and affixed its seal or adopted as its seal the word “(SEAL)” appearing beside
its execution below, all as of the date and year first written above.

 

 

BORROWER:

 

Signed, sealed and delivered in the

presence of:

 

 

 

___________________________________

Witness

 

 

SEA BREEZE LIMITED PARTNERSHIP,
a Delaware limited partnership

 

By:   Sea Breeze GP One LLC, a Michigan limited liability company, its general
partner

 

By:   Sun Sea Breeze QRS, Inc., a Michigan corporation, its managing member

 

 

 

By:___________________________(SEAL)

Jonathan M. Colman

Executive Vice President

 

 

 

 

STATE OF ________________        )

)ss:

COUNTY OF ______________       )

 



The foregoing instrument was acknowledged before me this ______ day of
__________, 2006 by Jonathan M. Colman, as Executive Vice President of Sun Sea
Breeze QRS, Inc., a Michigan corporation, as managing member of Sea Breeze GP
One LLC, a Michigan limited liability company, as general partner of SEA BREEZE
LIMITED PARTNERSHIP, a Delaware limited partnership, on behalf of said
corporation, limited liability company and limited partnership. He is personally
known to me or has produced a _________________ as identification.

 

 

____________________________________________
Print Name:___________________________________
Title:_________________________________________
Commission No.________________________________

(if any)

 

My Commission Expires:_________________

 



EXHIBIT A

(Description of Land)

 

ALL of that certain lot, piece or parcel of land, with the buildings and
improvements thereon, situate, lying and being in Sussex County, Delaware and
being more particularly described as follows:

 



EXHIBIT B

REPLACEMENT RESERVE AND LEASING RESERVE REQUIREMENTS

 

1.

Defined Terms.

All capitalized terms used herein and not defined in this Security Instrument
shall have the meanings set forth in Section 7 of this Exhibit B. To the extent
any Reserve Deposit is assigned the meaning “none” in the Reserve Letter, the
provisions set forth in this Exhibit B specifically relating to the making or
application of such Reserve Deposits shall be disregarded.

 

2.

Reserve Deposits.

(a)           Concurrently with the execution of this Security Instrument,
Borrower shall deposit with Lender the Deferred Maintenance Deposit. The
Deferred Maintenance Deposit shall be applied as provided in Section 4.1 of this
Exhibit B.

(b)           On each date that a regularly scheduled payment of principal or
interest is due under the Note, Borrower shall be required to make a Monthly
Deposit. Notwithstanding anything contained herein to the contrary, no Monthly
Deposit shall be required unless an Event of Default shall have occurred.

(c)           Lender shall deposit each Monthly Deposit, as received, in an
escrow account (the “Reserve”). Out of each Monthly Deposit, the Monthly
Replacement Account Deposit shall be allocated to an account (the “Replacement
Account”) for the payment of Replacements and the Monthly Leasing Account
Deposit shall be allocated to an account (the “Leasing Account”) for the payment
of Tenant Improvements and Leasing Commissions (as defined below) in conjunction
with Leases (as hereinafter defined).

(d)           Lender shall maintain a record of all deposits into and
withdrawals from the Reserve and their allocation to the Replacement Account and
the Leasing Account. Lender or a designated representative of Lender shall have
the sole right to make withdrawals from such account.

 

3.

Disbursements.

(a)           Provided no Event of Default exists, Lender shall make
disbursements of funds available in the Replacement Account to reimburse
Borrower for Replacements.

(b)           Provided no Event of Default exists, Lender shall make
disbursements of funds in the Leasing Account to reimburse Borrower for the cost
of (i) tenant improvements required under any Lease (collectively, the “Tenant
Improvements”); and (ii) leasing commissions incurred by Borrower in connection
with any Lease, provided that (x) such leasing commissions are reasonable and
customary for properties similar to the Property and the portion of the Property
for which such leasing commission is due, (y) the amount of such leasing
commissions are determined pursuant to arms length transactions between Borrower
and any leasing agent to which a leasing commission is due, and excluding any
leasing commissions which shall be due any general partner, or shareholder of
Borrower or any affiliate of Borrower and (z) the tenant under the related Lease
shall have taken occupancy of its entire leased premises and commenced the
payment of its entire base minimum rent (collectively, “Leasing Commissions”).

(c)           Lender shall, upon written request from Borrower and satisfaction
of the requirements set forth in this Section 3, disburse to Borrower amounts
from the Reserve necessary to reimburse Borrower for the actual costs of (i) any
Leasing Commissions and (ii) any work relating to Replacements or Tenant
Improvements (collectively, “Work”).

(d)           Each request for disbursement from the Reserve shall be in a form
specified or approved by Lender, and shall be accompanied by evidence of the
full performance of the obligations of the leasing



agent or satisfactory completion of the Work, as the case may be, and such
bills, invoices and other evidence of the incurrence of the related costs and
expenses as Lender may reasonably request.

(e)           Borrower shall not make a request for disbursement from the
Reserve more frequently than once in any calendar quarter.

(f)           Borrower shall not make a request for disbursement from the
Reserve in an amount less than the lesser of (i) $5,000, and (ii) the total cost
of the Replacement, Tenant Improvement or Leasing Commission for which the
disbursement is requested.

 

4.

Performance of Replacements.

4.1          Deferred Maintenance. Notwithstanding anything contained herein to
the contrary, Borrower agrees to perform all of the Scheduled Repairs within
sixty (60) days after the date hereof or such other period of time, if any, set
forth in the Reserve Letter. The Deferred Maintenance Deposit shall be used
solely for the payment of the actual costs of the Scheduled Repairs. Upon
completion of the Scheduled Repairs in accordance with the requirements hereof,
the portion of the Deferred Maintenance Deposit remaining undisbursed, if any,
shall be disbursed to Borrower. All conditions, covenants and agreements set
forth herein with respect to a disbursement from the Replacement Account shall
apply to the disbursements from the Deferred Maintenance Deposit.

4.2          Entry Onto Property: Inspections. Lender may inspect the Property
in connection with any Work prior to disbursing funds from the Reserve with
respect thereto. In connection with any Work that is (i) a structural repair or
improvement, (ii) a replacement or repair of a major component or element of any
part of the Property or (iii) Scheduled Repairs, Lender may require, at
Borrower’s expense, one or more inspections and/or certificates of completion by
an appropriate independent, qualified professional (e.g., architect, engineer,
consultant) approved by Lender. In addition to Lender’s costs and expenses,
Borrower shall pay Lender a reasonable inspection fee, provided, however, such
fees shall not exceed $500, in the aggregate, in any calendar year.

5.            Borrower’s Records. Borrower shall furnish such financial
statements, invoices, records, papers and documents relating to the Property as
Lender may reasonably require from time to time to make the determinations
permitted or required to be made by Lender with respect to disbursements of the
Deferred Maintenance Deposit and/or the Reserve.

6.            Insufficiency of Reserve Balances, Temporary Deferral of Monthly
Deposits. The insufficiency of any balance in the Reserve or the Deferred
Maintenance Deposit shall not abrogate Borrower’s agreement to fulfill its
obligations contained in this Security Instrument. In the event Lender
determines that (i) the balance in the Reserve is less than the current
estimated cost to complete the Work and pay the Leasing Commissions which
Borrower, in the prudent operation of the Property can reasonably be anticipated
to incur during the succeeding twenty four (24) months, or (ii) the balance of
the Deferred Maintenance Deposit is less than the amount necessary to complete
the Scheduled Repairs, Borrower shall deposit the shortage within ten (10) days
of request by Lender. In the event Lender determines from time to time based on
Lender’s inspections that the amount of the Monthly Deposit is insufficient to
fund the cost of likely Work and Leasing Commissions and related contingencies
that may arise during the remaining term of the Loan, Lender may require an
increase in the amount of the Monthly Deposits upon thirty (30) days prior
written notice to Borrower. Lender may approve a temporary deferral or a
reduction in the amount of the Monthly Deposit; provided, however, that if
Lender approves either a temporary deferral or reduction in the amount of the
Monthly Deposit, such action by Lender shall not prevent Lender from requiring
Borrower to resume payment of the Monthly Deposits on any date that Lender may
deem appropriate.

 

7.

Certain Defined Terms. The following terms shall have the meanings assigned to
them below:

 

(a)

“Deferred Maintenance Deposit” means the Deferred Maintenance Deposit set forth
in the Reserve Letter, if any.



 

(b)

“Monthly Deposit” means the sum of the Monthly Leasing Account Deposit and the
Monthly Replacement Account Deposit.

 

(c)

“Monthly Leasing Account Deposit” means the Monthly Leasing Account Deposit set
forth in the Reserve Letter, if any.

 

(d)

“Monthly Replacement Account Deposit” means the Monthly Replacement Account
Deposit set forth in the Reserve Letter. If there is no Monthly Leasing Account
Deposit, the Monthly Replacement Account Deposit shall have the same meaning as
the Monthly Deposit.

 

(e)

“Replacements” means the costs of any repairs, improvements, equipment,
alterations, additions, changes, replacements and other items which, under
generally accepted accounting principles, consistently applied, are properly
classified as capital expenditures or capital improvements (and, in the case of
multifamily projects only shall include the costs of window treatments and
carpeting, blinds, equipment and appliances, and painting of the exterior of the
Property), but excluding (i) costs of routine maintenance to the Property; (ii)
the costs of salaries, benefits and administrative expenses related to the
employment of (A) officers and executives of Borrower, and of employees of
Borrower above the level of building manager, and (B) employees of Borrower at
or below the level of building manager, except in the case of those costs which
Borrower can demonstrate to Lender’s satisfaction to be properly allocable to
the work performed by such employees in connection with Replacements; (iii) the
cost of any items for which Borrower is reimbursed by insurance or otherwise;
(iv) the cost of any landscaping work to the Property; (v) the cost of any
material additions or material alterations to the Property after the date
hereof; and (vi) (except in the case of multifamily projects) the cost of any
alterations, additions, changes, replacements and improvements that are made
primarily in order to prepare space for occupancy by a tenant.

 

(f)

“Reserve Deposits” shall mean the Deferred Maintenance Deposit and the Monthly
Deposit.

 

(g)

“Reserve Letter” means a letter from Borrower to Lender of even date herewith
confirming the amount of the Monthly Replacement Account Deposit, the Monthly
Leasing Deposit Account Deposit (if any) and the Deferred Maintenance Deposit,
if any, and the Scheduled Repairs, if any.

 

(h)

“Scheduled Repairs” means the Scheduled Repairs described in the Reserve Letter,
if any.



EXHIBIT C

 

PROVISIONS REGARDING LETTERS OF CREDIT

 

1.            Certain Defined Terms. For purposes hereof, the following terms
shall have the following meanings:

 

(a)           “Eligible Institution” shall mean shall mean a depository
institution or trust company, insured by the Federal Deposit Insurance
Corporation, (a) the short term unsecured debt obligations or commercial paper
of which are rated at least A 1+ by S&P, P 1 by Moody’s and F 1+ by Fitch in the
case of accounts in which funds are held for thirty (30) days or less, or (b)
the long term unsecured debt obligations of which are rated at least “AA” by
Fitch and S&P and “Aa2” by Moody’s in the case of accounts in which funds are
held for more than thirty (30) days.

 

(b)

“Fitch” shall mean Fitch, Inc.

(c)           “Letter of Credit” shall mean an irrevocable, unconditional,
transferable, clean sight draft letter of credit acceptable to Lender and the
Rating Agencies (which shall have a term of one (1) year, be an evergreen letter
of credit or shall not expire until at least thirty (30) Business Days after the
Maturity Date) in favor of Lender and entitling Lender to draw thereon in New
York, New York, issued by a domestic Eligible Institution or the U.S. agency or
branch of a foreign Eligible Institution. If at any time the bank issuing any
such Letter of Credit shall cease to be an Eligible Institution, Lender shall
send notice of same to Borrower and Borrower shall have thirty (30) days within
which to either (i) obtain a new Letter of Credit with an Eligible Institution
or (ii) if such event occurs after a Securitization, deliver to Lender a Rating
Agency Confirmation stating that the credit rating of the Securities will not be
qualified, downgraded or withdrawn if such Letter of Credit is not replaced with
a Letter of Credit issued by an Eligible Institution. If a Rating Agency
Confirmation or a new Letter of Credit issued by an Eligible Institution has not
been delivered to Lender within such thirty (30) day period, or if any Letter of
Credit has not been renewed or extended at least thirty (30) days prior to its
expiration date, then Lender shall have the right immediately to draw down the
same in full and hold the proceeds of such draw in accordance with the
applicable provisions hereof, and, upon the receipt by Lender of 100% of the
proceeds of such draw, Borrower’s obligation to obtain such new Letter of Credit
with an Eligible Institution or a Rating Agency Confirmation shall be deemed
satisfied.

 

(d)

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

(e)

“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw-Hill,
Inc.

 

2.

Delivery of Letters of Credit.

(a)           In lieu of making payments to the Escrow Fund for the purpose of
paying Taxes, Borrower may deliver to Lender a Letter of Credit in accordance
with the provisions of this Exhibit C. The aggregate amount of any such Letter
of Credit and cash on deposit in the Escrow Fund shall at all times be equal to
or greater than the aggregate amount that Borrower shall be required to deposit
into the Escrow Fund pursuant to Section 3.4 of this Security Instrument for
purposes of paying Taxes becoming due within the ensuing twelve (12) month
period (the "Required Amount"). Within thirty (30) days of Borrower's delivery
of a Letter of Credit to Lender in the Required Amount that complies with the
requirements of this Exhibit C, Lender shall release to Borrower the amount by
which the sum of the cash on the deposit in the Escrow Fund and the amount of
such Letter of Credit exceeds the Required Amount. Thereafter, Borrower shall be
responsible for making the direct payment of Taxes and Lender shall have no
responsibility therefor.

(b)           Borrower shall give Lender no less than thirty (30) days notice of
Borrower’s election to deliver a Letter of Credit and Borrower shall pay to
Lender all of Lender’s reasonable out-of-pocket costs and expenses in connection
therewith. Borrower shall not be entitled to draw from any such Letter of
Credit. If a Letter of Credit has been outstanding for more than three (3)
months, upon ten (10) days notice to Lender



Borrower may replace such Letter of Credit with a cash deposit to the Escrow
Fund . Prior to the return of a Letter of Credit, Borrower shall deposit an
amount equal to the amount that would have accumulated in the Escrow Fund.

(c)           Borrower shall deposit cash with Lender, deliver to Lender an
additional Letter of Credit or deliver to Lender a valid and binding amendment
of any existing Letter of Credit to increase the undrawn amount thereof within
ten (10) of notice from Lender that Borrower is not in compliance with its
obligations under Section 2.1(a) above.

 

3.

Provisions Regarding Letters of Credit.

(a)           Event of Default. An Event of Default shall occur if Borrower
shall fail to amend, replace, increase or extend any Letter of Credit as
required by this Exhibit C (including, but not limited to, as set forth in
Section 2.1(c) above or in the definition of Letter of Credit).

(b)           Security for Debt. Each Letter of Credit delivered under this
Security Instrument shall be additional security for the payment of the Debt.
Upon the occurrence of an Event of Default, Lender shall have the right, at its
option, to draw on any Letter of Credit and to apply all or any part thereof the
payment of the items for which such Letter of Credit was established or to apply
each such Letter of Credit to payment of the Debt in such order, proportion or
priority as Lender may determine or to hold such proceeds as security for the
Debt.

(c)           Additional Rights of Lender. In addition to any other right Lender
may have to draw upon a Letter of Credit pursuant to the terms and conditions of
this Agreement, Lender shall have the additional rights to draw in full any
Letter of Credit: (a) with respect to any evergreen Letter of Credit, if Lender
has received a notice from the issuing bank that the Letter of Credit will not
be renewed and a substitute Letter of Credit is not provided at least thirty
(30) days prior to the date on which the outstanding Letter of Credit is
scheduled to expire; (b) with respect to any Letter of Credit with a stated
expiration date, if Lender has not received a notice from the issuing bank that
it has renewed the Letter of Credit at least thirty (30) days prior to the date
on which such Letter of Credit is scheduled to expire and a substitute Letter of
Credit is not provided at least thirty (30) days prior to the date on which the
outstanding Letter of Credit is scheduled to expire; (c) upon receipt of notice
from the issuing bank that the Letter of Credit will be terminated (except if
the termination of such Letter of Credit is provided); or (d) if Lender has
received notice that the bank issuing the Letter of Credit shall cease to be an
Eligible Institution and Borrower has not, within thirty (30) days after notice
thereof, obtained a new Letter of Credit with an Eligible Institution.

 

 